Exhibit 10.1

 

EXECUTION VERSION

 

 

INTERCREDITOR AGREEMENT

 

dated as of May 21, 2015 between

 

SUNTRUST BANK,
as Priority Lien Agent,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Second Lien Collateral Agent and Third Lien Collateral Agent

 

--------------------------------------------------------------------------------

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE DATED AS OF
MAY 21, 2015, AMONG MIDSTATES PETROLEUM COMPANY LLC, MIDSTATES PETROLEUM
COMPANY, INC., CERTAIN OF THEIR SUBSIDIARIES FROM TIME TO TIME PARTY THERETO AND
WILMINGTON TRUST, NATIONAL ASSOCIATION, AS SECOND LIEN TRUSTEE, (B) THE
INDENTURE DATED AS OF MAY 21, 2015, AMONG MIDSTATES PETROLEUM COMPANY LLC,
MIDSTATES PETROLEUM COMPANY, INC., CERTAIN OF THEIR SUBSIDIARIES FROM TIME TO
TIME PARTY THERETO AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS THIRD LIEN
TRUSTEE (C) THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 8,
2012, AS AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO
TIME, AMONG MIDSTATES PETROLEUM COMPANY, INC., AS PARENT, MIDSTATES PETROLEUM
COMPANY LLC, AS BORROWER, THE LENDERS PARTY THERETO FROM TIME TO TIME AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT, SWING LINE LENDER AND AN ISSUING LENDER,
(D) THE OTHER NOTE DOCUMENTS REFERRED TO IN SUCH INDENTURES AND (E) THE OTHER
LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT AGREEMENT.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

DEFINITIONS

 

 

Section 1.01

Construction; Certain Defined Terms

1

 

 

ARTICLE II

LIEN PRIORITIES

 

 

Section 2.01

Relative Priorities

14

Section 2.02

Prohibition on Marshalling, Etc.

15

Section 2.03

No New Liens

15

Section 2.04

Similar Collateral and Agreements

16

Section 2.05

No Duties of Priority Lien Agent

17

Section 2.06

No Duties of Second Lien Collateral Agent

17

 

 

ARTICLE III

ENFORCEMENT RIGHTS; PURCHASE OPTION

 

 

Section 3.01

Limitation on Enforcement Action

18

Section 3.02

Standstill Periods; Permitted Enforcement Action

20

Section 3.03

Insurance

22

Section 3.04

Notification of Release of Collateral

23

Section 3.05

No Interference; Payment Over

23

Section 3.06

Purchase Option

26

 

 

ARTICLE IV

OTHER AGREEMENTS

 

 

Section 4.01

Release of Liens; Automatic Release of Second Liens and Third Liens

31

Section 4.02

Certain Agreements With Respect to Insolvency or Liquidation Proceedings

32

Section 4.03

Reinstatement

40

Section 4.04

Refinancings

41

Section 4.05

Amendments to Second Lien Documents and Third Lien Documents

42

Section 4.06

Legends

43

Section 4.07

Second Lien Secured Parties and Third Lien Secured Parties Rights as Unsecured
Creditors; Judgment Lien Creditor

43

Section 4.08

Postponement of Subrogation

43

Section 4.09

Acknowledgment by the Secured Debt Representatives

44

 

 

ARTICLE V

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

 

Section 5.01

General

44

Section 5.02

Deposit Accounts

45

 

 

ARTICLE VI

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

 

Section 6.01

Application of Proceeds

46

Section 6.02

Determination of Amounts

46

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;

CONSENT OF GRANTORS; ETC.

 

 

Section 7.01

No Reliance; Information

47

Section 7.02

No Warranties or Liability

47

Section 7.03

Obligations Absolute

48

Section 7.04

Grantors Consent

49

 

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

 

Section 8.01

Representations and Warranties of Each Party

49

Section 8.02

Representations and Warranties of Each Representative

50

 

 

ARTICLE IX

MISCELLANEOUS

 

 

Section 9.01

Notices

50

Section 9.02

Waivers; Amendment

51

Section 9.03

Actions Upon Breach; Specific Performance

51

Section 9.04

Parties in Interest

52

Section 9.05

Survival of Agreement

52

Section 9.06

Counterparts

52

Section 9.07

Severability

52

Section 9.08

Governing Law; Jurisdiction; Consent to Service of Process

52

Section 9.09

WAIVER OF JURY TRIAL

53

Section 9.10

Headings

53

Section 9.11

Conflicts

53

Section 9.12

Provisions Solely to Define Relative Rights

53

Section 9.13

Certain Terms Concerning the Second Lien Collateral Agent and the Third Lien
Collateral Agent

54

Section 9.14

Certain Terms Concerning the Priority Lien Agent, the Second Lien Collateral
Agent and the Third Lien Collateral Agent

54

Section 9.15

Authorization of Secured Agents

55

Section 9.16

Further Assurances

55

Section 9.17

Relationship of Secured Parties

55

Section 9.18

Third Lien Provisions

55

 

Annex and Exhibits

 

Annex I

 

Exhibit A                                             Form of Priority
Confirmation Joinder

Exhibit B                                             Security Documents

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT, dated as of May 21, 2015 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between SUNTRUST BANK, as administrative agent for the Priority
Lien Secured Parties referred to herein (in such capacity, and together with its
successors and assigns in such capacity, the “Original Priority Lien Agent”),
WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for the Second Lien
Secured Parties referred to herein (in such capacity, and together with its
successors and assigns in such capacity, the “Original Second Lien Collateral
Agent”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for the
Third Lien Secured Parties referred to herein (in such capacity, and together
with its successors and assigns in such capacity, the “Original Third Lien
Collateral Agent”).

 

Reference is made to (a) the Priority Credit Agreement (defined below), (b) the
Second Lien Indenture (defined below) governing the Second Lien Indenture Notes
(defined below) and (c) the Third Lien Indenture (defined below) governing the
Third Lien Indenture Notes (defined below).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties), the Second Lien Collateral Agent (for itself and on
behalf of the Second Lien Secured Parties) and the Third Lien Collateral Agent
(for itself and on behalf of the Third Lien Secured Parties) agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Construction; Certain Defined Terms. 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any reference herein to any agreement, instrument, other
document, statute or regulation shall be construed as referring to such
agreement, instrument, other document, statute or regulation as from time to
time amended, supplemented or otherwise modified, (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
but shall not be deemed to include the subsidiaries of such Person unless
express reference is made to such subsidiaries, (iii) the words “herein,”
“hereof and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

(b)                                 All terms used in this Agreement that are
defined in Article 1, 8 or 9 of the New York UCC (whether capitalized herein or
not) and not otherwise defined herein have the meanings assigned to them in
Article 1, 8 or 9 of the New York UCC.  If a term is defined in Article 9 of the
New York UCC and another Article of the UCC, such term shall have the meaning
assigned to it in Article 9 of the New York UCC.

 

(c)                                  Unless otherwise set forth herein, all
references herein to (i) the Priority Lien Agent shall be deemed to refer to the
Priority Lien Agent in its capacity as administrative agent under the Priority
Lien Security Documents, (ii) the Second Lien Collateral Agent shall be deemed
to refer to the Second Lien Collateral Agent in its capacity as collateral agent
under the Second Lien Security

 

--------------------------------------------------------------------------------


 

Documents and (iii) the Third Lien Collateral Agent shall be deemed to refer to
the Third Lien Collateral Agent in its capacity as collateral agent under the
Third Lien Security Documents.

 

(d)                                 As used in this Agreement, the following
terms have the meanings specified below:

 

“Accounts” has the meaning assigned to such term in Section 3.01(a).

 

“Additional Third Lien Notes” means those certain “Additional Notes” as defined
in, and issued under, and in accordance with the terms of, the Third Lien
Indenture as in effect on the date hereof.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.  For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

 

“Banking Services” means each and any of the following bank services and
products provided to Midstates or any other Grantor by any lender under the
Priority Credit Agreement or any Affiliate of any such lender: (1) commercial
credit or debit cards, (2) stored value cards and (3) Treasury Management
Arrangement (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Banking Services Obligations” means any and all obligations of Midstates or any
other Grantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Banking
Services.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Board of Directors” means:  (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrowing Base” means, with respect to borrowings under the Priority Credit
Agreement or Refinancing Priority Credit Agreement, the maximum amount in United
States dollars determined or redetermined by the lenders (who, for the avoidance
of doubt, must be (i) commercial bank lenders, (ii) investment banks or
(iii) Affiliates of Persons described in the foregoing clauses (i) and (ii),
which, in each case, regularly participate in reserve based credit facilities)
under the Priority Credit Agreement or Refinancing Priority Credit Agreement as
the aggregate lending value to be ascribed to the Oil and Gas Properties of
Midstates and its Restricted Subsidiaries against which such lenders are
prepared to provide loans or other Indebtedness to Midstates and its Restricted
Subsidiaries under the Priority Credit Agreement or Refinancing Credit
Agreement, using their customary practices and standards for determining
borrowing base loans and which are generally applied to borrowers in the Oil and
Gas Business, as determined semi-annually during each year and/or on such other
occasions as may be required by the Priority Credit Agreement, and which is
based upon, inter alia, the review by such lenders

 

2

--------------------------------------------------------------------------------


 

of the Hydrocarbon reserves, royalty interests and assets and liabilities of
Midstates and its Restricted Subsidiaries; provided that such amount shall not
exceed $350 million in aggregate principal amount.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law to close in New York
State, Texas State or the place of payment.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
taken together, (b) in the case of Second Lien Debt, the Second Lien Debt, taken
together and (c) in the case of Third Lien Debt, the Third Lien Debt, taken
together.

 

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral, the Second Lien
Collateral and/or the Third Lien Collateral.

 

“Commodity Agreements” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement, cap or collar contract,
hedging contracts or other derivative contracts or other similar agreement or
arrangement in respect of Hydrocarbons used, produced, processed or sold by such
Person and designed to protect such Person against fluctuation in Hydrocarbon
prices.

 

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Priority Credit Agreement and any Refinancing Priority Credit
Agreement), with banks or other institutional lenders or investors providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced (whether upon
or after termination or otherwise) or refinanced in whole or in part from time
to time, including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the indebtedness thereunder or increasing
the amount loaned thereunder or altering the maturity thereof.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, currency futures contract, currency option agreement or other similar
agreement intended to manage exposure to fluctuations in currency exchange
rates.

 

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).

 

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

 

(a)                                 termination or expiration of all commitments
to extend credit that would constitute Priority Lien Debt;

 

3

--------------------------------------------------------------------------------


 

(b)                                 payment in full in cash of the principal of
and interest, fees and premium (if any) on all Priority Lien Debt (other than
any undrawn letters of credit and Excess Priority Lien Obligations);

 

(c)                                  discharge or cash collateralization (at
103% of the aggregate undrawn amount) of all outstanding letters of credit
constituting Priority Lien Debt;

 

(d)                                 payment in full in cash of obligations in
respect of Hedging Obligations that are secured by the Priority Liens (and, with
respect to any particular Hedge Obligation, termination of such agreement and
payment in full in cash of all obligations thereunder or such other arrangements
as have been made by the counterparty thereto (and communicated to the Priority
Lien Agent); and

 

(e)                                  payment in full in cash of all other
Priority Lien Obligations (including Banking Services Obligations) that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at or prior to such time);

 

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, Midstates or any other Grantor enters into any Priority Lien
Document evidencing a Priority Lien Obligation which incurrence is not
prohibited by the applicable Secured Debt Documents, then such Discharge of
Priority Lien Obligations shall automatically be deemed not to have occurred for
all purposes of this Agreement with respect to such new Priority Lien
Obligations (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of Priority Lien Obligations), and, from and
after the date on which Midstates designates such Indebtedness as Priority Lien
Debt in accordance with this Agreement, the obligations under such Priority Lien
Document shall automatically and without any further action be treated as
Priority Lien Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth in
this Agreement, any Second Lien Obligations shall be deemed to have been at all
times Second Lien Obligations and at no time Priority Lien Obligations, and any
Third Lien Obligations shall be deemed to have been at all times Third Lien
Obligations and at no time Priority Lien Obligations or Second Lien
Obligations.  For the avoidance of doubt, a Replacement as contemplated by
Section 4.04 shall not be deemed to cause a Discharge of Priority Lien
Obligations.

 

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

 

(a)                                 payment in full in cash of the principal of
and interest, premium (if any) and fees on all Second Lien Debt; and

 

(b)                                 payment in full in cash of all other Second
Lien Obligations that are outstanding and unpaid at the time the Second Lien
Debt is paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at or prior to such time);

 

provided that, if at any time after the Discharge of Second Lien Obligations has
occurred, Midstates or any Grantor enters into any Second Lien Document
evidencing a Second Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then such Discharge of Second Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Second Lien Obligations (other than
with respect to any actions taken as a result of the occurrence of such first
Discharge of Second Lien Obligations), and, from and after the date on which
Midstates designates such Indebtedness as Second Lien Debt in accordance with
this Agreement, the obligations under such Second Lien Document shall
automatically and without any further action be treated as Second Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien

 

4

--------------------------------------------------------------------------------


 

priorities and rights in respect of Collateral set forth in this Agreement, any
Third Lien Obligations shall be deemed to have been at all times Third Lien
Obligations and at no time Second Lien Obligations.  For the avoidance of doubt,
a Replacement as contemplated by Section 4.04(a) shall not be deemed to cause a
Discharge of Second Lien Obligations.

 

“Disposition” shall mean any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition.  “Dispose” shall have a correlative
meaning.

 

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of loans, letters of credit and
reimbursement obligations under the Priority Credit Agreement and/or any other
Credit Facility pursuant to which Priority Lien Debt has been incurred to the
extent that such Obligations for principal, letters of credit and reimbursement
obligations are in excess of the Priority Lien Cap.

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Grantor” means Midstates LLC, Midstates and each subsidiary of Midstates that
shall have granted any Lien in favor of any of the Priority Lien Agent, the
Second Lien Collateral Agent or the Third Lien Collateral Agent on any of its
assets or properties to secure any of the Secured Obligations.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under Interest Rate Agreements, Currency Agreements
or Commodity Agreements.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons,
petroleum and all constituents, elements or compounds thereof and products
refined or processed therefrom.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)                                 any case commenced by or against Midstates
or any other Grantor under the Bankruptcy Code or any other Bankruptcy Law, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of Midstates or any other Grantor, any
receivership or assignment for the benefit of creditors relating to Midstates or
any other Grantor or any similar case or proceeding relative to Midstates or any
other Grantor or its creditors, as such, in each case whether or not voluntary;

 

(b)                                 any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to Midstates or any
other Grantor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency; or

 

(c)                                  any other proceeding of any type or nature
in which substantially all claims of creditors of Midstates or any other Grantor
are determined and any payment or distribution is or may be made on account of
such claims.

 

5

--------------------------------------------------------------------------------


 

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Midstates” has the meaning assigned to such term in the preamble hereto.

 

“Midstates LLC” has the meaning assigned to such term in the preamble hereto.

 

“Modified ACNTA” has the meaning set forth in the Second Lien Indenture and the
Third Lien Indenture as in effect on the date hereof, and any component
definition used therein has the meaning set forth in the Second Lien Indenture
and Third Lien Indenture as of the date hereof.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), premium, interest (including, to the extent legally permitted,
all interest accrued thereon after the commencement of any Insolvency or
Liquidation Proceeding at the rate, including any applicable post-default rate
even if such interest is not enforceable, allowable or allowed as a claim in
such proceeding), premium (if any), penalties, fees, indemnifications,
reimbursements, expenses, damages and other liabilities payable under the
documentation governing any Indebtedness.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.

 

“Officer’s Certificate” means a certificate signed on behalf of Midstates or
Midstates and Midstates LLC (as applicable) by an Officer of the Midstates or
Midstates and Midstates LLC (as applicable).

 

“Oil and Gas Properties” means Hydrocarbon Interests now owned or hereafter
acquired by Midstates, Midstates LLC or any of their respective subsidiaries and
contracts executed in connection therewith and all tenements, hereditaments,
appurtenances, and properties belonging, affixed or incidental to such
Hydrocarbon Interests, including, without limitation, any and all property, real
or personal, now owned or hereafter acquired by Midstates, Midstates LLC or any
of their respective subsidiaries and situated upon or to be situated upon, and
used, built for use, or useful in connection with the operating, working or
developing of such Hydrocarbon Interests, including, without limitation, any and
all petroleum and/or natural gas wells, structures, field separators, processing
plants, liquid extractors, plant compressors, pumps, pumping units, field
gathering systems, tank and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, liters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, taping, tubing and rods, surface
leases, rights-of-way, easements and servitudes,

 

6

--------------------------------------------------------------------------------


 

and all additions, substitutions, replacements for, fixtures and attachments to
any and all of the foregoing owned directly or indirectly by Midstates,
Midstates LLC or any of their respective subsidiaries.

 

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

 

“Original Second Lien Collateral Agent” has the meaning assigned to such term in
the preamble hereto.

 

“Original Second Lien Trustee” means Wilmington Trust, National Association, in
its capacity as trustee under the Second Lien Indenture, and together with its
successors in such capacity.

 

“Original Third Lien Collateral Agent” has the meaning assigned to such term in
the preamble hereto.

 

“Original Third Lien Trustee” means Wilmington Trust, National Association, in
its capacity as trustee under the Third Lien Indenture, and together with its
successors in such capacity.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

 

“Priority Credit Agreement” means (a) the Second Amended and Restated Credit
Agreement dated as of June 8, 2012, among Midstates, as Parent, Midstates LLC,
as Borrower, the Lenders party thereto from time to time and SunTrust Bank, as
Administrative Agent, Swing Line Lender and an Issuing Lender, as amended,
restated, amended and restated, adjusted, waived, renewed, extended, increased,
supplemented or otherwise Replaced from time to time with the same and/or
different lenders (who, for the avoidance of doubt, must be (i) lenders party to
the Priority Credit Agreement on the date hereof, (ii) commercial bank lenders,
(iii) investment banks and (iv) Affiliates of Persons described in the foregoing
clauses (i), (ii) and (iii), which, in each case, regularly participate in
reserve based credit facilities) (such Replaced credit facility, a “Refinancing
Priority Credit Agreement”) and/or agents and (b) any credit agreement, loan
agreement or any other agreement or instrument evidencing or governing the terms
of any Priority Substitute Credit Facility.

 

“Priority Lien” means a Lien granted, or purported to be granted, by Midstates
or any other Grantor in favor of the Priority Lien Agent, at any time, upon any
Property of Midstates or any other Grantor to secure Priority Lien Obligations
(including Liens on such Collateral under the security documents associated with
any Priority Substitute Credit Facility).

 

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility whereby the holders of such indebtedness and other Obligations
evidenced thereunder or governed thereby represent the largest outstanding
principal amount of any then outstanding Priority Lien Debt, the agent,
collateral agent, trustee or other representative of the lenders or holders of
the indebtedness and other Obligations evidenced thereunder or governed thereby,
in each case, together with its successors in such capacity.

 

“Priority Lien Cap” means, as of any date, (a) the aggregate principal amount of
Priority Lien Debt and all other Obligations in respect of Priority Lien Debt;
provided that the aggregate principal amount of all such Indebtedness
outstanding at any time does not exceed the greatest of (x) $275.0 million,
(y) the Borrowing Base in effect at the time of such incurrence and (z) 25.0% of
Modified ACNTA determined as of the date of such incurrence and after giving
effect to the application of the

 

7

--------------------------------------------------------------------------------


 

proceeds therefrom (it being understood and agreed that any Priority Lien Debt
incurred under any Priority Credit Agreement (or Priority Substitute Credit
Facility) in reliance on this clause (a) shall be permitted hereunder so long as
such Priority Lien Debt was permitted to be incurred in accordance with this
Agreement, the Priority Lien Documents, the Second Lien Documents and the Third
Lien Documents), plus (b) the amount of all Hedging Obligations, to the extent
such Hedging Obligations are secured by the Priority Liens, plus (c) the amount
of all Banking Services Obligations, to the extent such Banking Services
Obligations are secured by the Priority Liens, plus (d) the amount of accrued
and unpaid interest (excluding any interest paid-in-kind) and outstanding fees,
to the extent such Obligations are secured by the Priority Liens.  For purposes
of this definition, all letters of credit will be valued at the face amount
thereof, whether or not drawn.

 

“Priority Lien Collateral” shall mean all “Collateral” or “Mortgaged Property”,
as defined in the Priority Credit Agreement or any other Priority Lien Document,
and any other assets of any Grantor now or at any time hereafter subject to
Liens which secure, but only to the extent securing, any Priority Lien
Obligation.

 

“Priority Lien Debt” means the indebtedness under the Priority Credit Agreement
(including letters of credit (with outstanding letters of credit being deemed to
have a principal amount equal to the stated amount thereof) and reimbursement
obligations with respect thereto) and additional indebtedness under any Priority
Substitute Credit Facility, that was permitted to be incurred and secured under
the Priority Credit Agreement, the Second Lien Indenture, any Second Lien
Substitute Facility, the Third Lien Indenture and any Third Lien Substitute
Facility.

 

“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

 

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
Hedging Obligations and the Banking Services Obligations, in each case to the
extent that such Obligations are secured by Priority Liens.  For the avoidance
of doubt, Hedging Obligations shall only constitute Priority Lien Obligations to
the extent that such Hedging Obligations are secured under the terms of the
Priority Credit Agreement and Priority Lien Security Documents.  Notwithstanding
any other provision hereof, the term “Priority Lien Obligations” will include
accrued interest, fees, costs, and other charges incurred under the Priority
Credit Agreement and the other Priority Lien Documents, whether incurred before
or after commencement of an Insolvency or Liquidation Proceeding, and whether or
not allowable in an Insolvency or Liquidation Proceeding.  To the extent that
any payment with respect to the Priority Lien Obligations (whether by or on
behalf of any Grantor, as proceeds of security, enforcement of any right of
set-off, or otherwise) is declared to be fraudulent or preferential in any
respect, set aside, or required to be paid to a debtor in possession, trustee,
receiver, or similar Person, then the obligation or part thereof originally
intended to be satisfied will be deemed to be reinstated and outstanding as if
such payment had not occurred.

 

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Priority Credit Agreement, each holder,
provider or obligee of any Hedging Obligations and Banking Services Obligations
that is a lender under the Priority Credit Agreement or an Affiliate (as defined
herein or in the Priority Credit Agreement) thereof and, in each case, is a
secured party (or a party entitled to the benefits of the security) under any
Priority Lien Document, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Priority Lien Document, each other Person
that provides letters of credit, guarantees or other credit support related
thereto under any Priority Lien Document and each other holder of, or obligee in
respect of, any Priority Lien Obligations (including

 

8

--------------------------------------------------------------------------------


 

pursuant to a Priority Substitute Credit Facility), in each case to the extent
designated as a secured party (or a party entitled to the benefits of the
security) under any Priority Lien Document outstanding at such time.

 

“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by Midstates or any other Grantor creating (or purporting
to create) a Lien upon Collateral in favor of the Priority Lien Agent, in each
case, as amended, modified, renewed, restated or replaced, in whole or in part,
from time to time, in accordance with its terms (including any such agreements,
assignments, mortgages, deeds of trust and other documents or instruments
associated with any Priority Substitute Credit Facility).

 

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04 of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. 
For the avoidance of doubt, other than as specified in the definition of
“Borrowing Base” with respect to any Priority Credit Agreement or Refinancing
Priority Credit Agreement, no Priority Substitute Credit Facility shall be
required to be a revolving or asset-based loan facility and may be a facility
evidenced or governed by a credit agreement, loan agreement or any other
agreement or instrument; provided that any Priority Lien securing such Priority
Substitute Credit Facility shall be subject to the terms of this Agreement for
all purposes (including the lien priorities as set forth herein as of the date
hereof).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part, (b) in respect
of any agreement with reference to the Second Lien Documents, the Second Lien
Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04) and that all commitments thereunder are
terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part and (c) in respect of any agreement with reference to the Third Lien
Documents, the Third Lien Obligations or any Third Lien Substitute Facility,
that such indebtedness refunds, refinances or replaces the Third Lien Documents,
the Third Lien Obligations or such Third Lien Substitute Facility in whole (in a
transaction that is in compliance with Section 4.04) and that all commitments
thereunder are terminated, or, to the extent permitted by the terms of the Third
Lien Documents, the Third Lien Obligations, or such Third Lien Substitute
Facility, in part.  “Replace,” “Replaced” and “Replacement” shall have
correlative meanings.

 

“Reserve Report” has the meaning assigned to such term in the Priority Credit
Agreement as in effect on the date hereof.

 

“Second Lien” means a Lien granted, or purported to be granted, by a Second Lien
Document to the Second Lien Collateral Agent, at any time, upon any Collateral
by any Grantor to secure Second Lien

 

9

--------------------------------------------------------------------------------


 

Obligations (including Liens on such Collateral under the security documents
associated with any Second Lien Substitute Facility).

 

“Second Lien Collateral” shall mean all “Collateral” or “Mortgaged Property”, as
defined in any Second Lien Document, and any other assets of any Grantor now or
at any time hereafter subject to Liens which secure, but only to the extent
securing, any Second Lien Obligations.

 

“Second Lien Collateral Agent” means (i) the Original Second Lien Collateral
Agent and (ii) in the case of any Second Lien Substitute Facility, the agent,
collateral agent, trustee or other representative of the lenders or other
holders of the indebtedness and other obligations evidence thereunder or
governed thereby, in each case, together with its successors in such capacity. 
In the event that the Second Lien Indenture Notes are Replaced in part, solely
for purposes of directing the exercise of remedies with respect to the
Collateral under this Agreement, the Second Lien Collateral Agent shall
constitute the collateral agent under the Indebtedness representing the largest
outstanding principal amount of any then outstanding Second Lien Debt.

 

“Second Lien Debt” means the indebtedness under the Second Lien Indenture Notes
issued on the date hereof and guarantees thereof that was permitted to be
incurred and secured in accordance with the Secured Debt Documents, and all
Indebtedness incurred under any Second Lien Substitute Facility.

 

“Second Lien Documents” means the Second Lien Indenture, the Second Lien
Indenture Notes, the Second Lien Security Documents and all other loan
documents, notes, guarantees, instruments and agreements governing or evidencing
the Second Lien Obligations or any Second Lien Substitute Facility.

 

“Second Lien Indenture” means the Indenture, dated as of May 21, 2015, among
Midstates, Midstates LLC, the other Grantors party thereto from time to time,
the Second Lien Collateral Agent and the Second Lien Trustee, as amended,
restated, adjusted, waived, renewed, extended, supplemented or otherwise
modified from time to time in accordance with the terms hereof unless restricted
by the terms of this Agreement, and any credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Second Lien Substitute Facility.

 

“Second Lien Indenture Notes” means the 10.00% Senior Secured Notes due 2020
issued under the Second Lien Indenture on the date hereof.

 

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof.  Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Indenture and the other Second Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding and whether or not allowable in an Insolvency or Liquidation
Proceeding.

 

“Second Lien Purchaser Representative” means a representative of the holders of
the Second Lien Indenture Notes, selected to act on their behalf in connection
with a purchase option pursuant to Section 3.06.

 

“Second Lien Purchasers” has the meaning assigned to such term in Section 3.06.

 

“Second Lien Secured Parties” means, at any time, the Second Lien Trustee, the
Second Lien Collateral Agent, the trustees, agents and other representatives of
the holders of the Second Lien Indenture Notes who maintain the transfer
register for such Second Lien Indenture Notes, the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Second Lien

 

10

--------------------------------------------------------------------------------


 

Document and each other holder of, or obligee in respect of, any Second Lien
Indenture Notes, any holder or lender pursuant to any Second Lien Document
outstanding at such time.

 

“Second Lien Security Agreement” means the Pledge and Security Agreement dated
as of May 21, 2015, by and among Midstates, each of the other Grantors party
thereto and the Second Lien Collateral Agent, for the ratable benefit of the
Second Lien Secured Parties.

 

“Second Lien Security Documents” means the Second Lien Security Agreement, each
other agreement listed in Part B of Exhibit B hereto and any other security
agreements, pledge agreements, collateral assignments, mortgages, deeds of
trust, collateral agency agreements, control agreements, or grants or transfers
for security, now existing or entered into after the date hereof, executed and
delivered by Midstates or any other Grantor creating (or purporting to create) a
Lien upon Collateral in favor of the Second Lien Collateral Agent (including any
such agreements, assignments, mortgages, deeds of trust and other documents or
instruments associated with any Second Lien Substitute Facility), in each case,
as amended, modified, renewed, restated or replaced, in whole or in part, from
time to time, in accordance with its terms and Section 4.05.

 

“Second Lien Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(i).

 

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04 of this Agreement have been satisfied and
that is permitted to be incurred pursuant to the Priority Lien Documents, the
Third Lien Documents and, in the case of a Replacement of the Second Lien
Indenture Notes in part, the Second Lien Documents, the proceeds of which are
used to, among other things, Replace the Second Lien Indenture.  For the
avoidance of doubt, no Second Lien Substitute Facility shall be required to be
evidenced by notes or other instruments and may be a facility evidenced or
governed by a credit agreement, loan agreement, note agreement, promissory note,
indenture or any other agreement or instrument; provided that any such Second
Lien Substitute Facility shall be subject to the terms of this Agreement for all
purposes (including the lien priority as set forth herein as of the date hereof)
as the other Liens securing the Second Lien Obligations are subject to under
this Agreement.

 

“Second Lien Trustee” means (i) the Original Second Lien Trustee and (ii) in the
case of any Second Lien Substitute Facility, the agent, collateral agent,
trustee or other representative of the lenders or other holders of the
indebtedness and other obligations evidenced thereunder or governed thereby,
together with its successors in such capacity.

 

“Secured Debt” means the Priority Lien Debt, the Second Lien Debt and the Third
Lien Debt.

 

“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.

 

“Secured Debt Representative” means the Priority Lien Agent, the Second Lien
Collateral Agent and the Third Lien Collateral Agent.

 

“Secured Obligations” means the Priority Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations.

 

“Secured Parties” means the Priority Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.

 

11

--------------------------------------------------------------------------------


 

“Security Documents” means the Priority Lien Security Documents, the Second Lien
Security Documents and the Third Lien Security Documents.

 

“Series of Secured Debt” means the Priority Lien Debt, the Second Lien Debt and
the Third Lien Debt.

 

“subsidiary” means, with respect to any specified Person:

 

(1)                                 any corporation, association or other
business entity (other than a partnership) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other subsidiaries of that
Person (or a combination thereof); and

 

(2)                                 any partnership (a) the sole general partner
or the managing general partner of which is such Person or a subsidiary of such
Person or (b) the only general partners of which are that Person or one or more
subsidiaries of that Person (or any combination thereof).

 

“Standstill Period” means the Second Lien Standstill Period, the Third Lien
First Standstill Period and the Third Lien Second Standstill Period, as
applicable.

 

“Third Lien” means a Lien granted, or purported to be granted, by a Third Lien
Document to the Third Lien Collateral Agent, at any time, upon any Collateral by
any Grantor to secure Third Lien Obligations (including Liens on such Collateral
under the security documents associated with any Third Lien Substitute
Facility).

 

“Third Lien Collateral” shall mean all “Collateral” and “Mortgaged Property”, as
defined in any Third Lien Document, and any other assets of any Grantor now or
at any time hereafter subject to Liens which secure, but only to the extent
securing, any Third Lien Obligations.

 

“Third Lien Collateral Agent” means (i) the Original Third Lien Collateral Agent
and (ii) in the cases of any Third Lien Substitute Facility, the agent,
collateral agent, trustee or other representative of the lenders or other
holders of the indebtedness and other obligations evidence thereunder or
governed thereby, in each case, together with its successors in such capacity. 
In the event that the Third Lien Indenture Notes are Replaced in part, solely
for purposes of directing the exercise of remedies with respect to the
Collateral under this Agreement, the Third Lien Collateral Agent shall
constitute the collateral agent under the Indebtedness representing the largest
outstanding principal amount of any then outstanding Third Lien Debt.

 

“Third Lien Debt” means Indebtedness under the Third Lien Indenture Notes issued
on the date hereof and guarantees thereof and all additional indebtedness in
respect of Additional Third Lien Notes and guarantees thereof, in each case,
that was permitted to be incurred and secured in accordance with the Secured
Debt Documents, and all Indebtedness incurred under any Third Lien Substitute
Facility.  For the avoidance of doubt, any issuance of Additional Third Lien
Notes shall constitute “Third Lien Debt” without any further action of any
party.

 

“Third Lien Documents” means the Third Lien Indenture, the Third Lien Indenture
Notes, the Third Lien Security Documents and all other loan documents, notes,
guarantees, instruments and agreements governing or evidencing the Third Lien
Obligations or any Third Lien Substitute Facility.

 

12

--------------------------------------------------------------------------------


 

“Third Lien Indenture” means the Indenture, dated as of May 21, 2015, among
Midstates, Midstates LLC, the other Grantors party thereto from time to time,
the Third Lien Collateral Agent and the Third Lien Trustee, as amended,
restated, adjusted, waived, renewed, extended, supplemented or otherwise
modified from time to time in accordance with the terms hereof unless restricted
by the terms of this Agreement, and any credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Third Lien Substitute Facility.

 

“Third Lien Indenture Notes” means (i) the Third Lien Senior Secured Notes Due
2020 issued under the Third Lien Indenture on the date hereof and (ii) any
Additional Third Lien Notes.

 

“Third Lien First Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(ii).

 

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof.  Notwithstanding any other provision hereof, the term “Third
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Third Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.

 

“Third Lien Purchaser Representative” means a representative of the holders of
the Third Lien Indenture Notes, selected to act on their behalf in connection
with a purchase option pursuant to Section 3.07.

 

“Third Lien Purchasers” has the meaning assigned to such term in Section 3.07.

 

“Third Lien Second Standstill Period” has the meaning assigned to such term in
Section 3.02(b).

 

“Third Lien Secured Parties” means, at any time, the Third Lien Trustee, the
Third Lien Collateral Agent, the trustees, agents and other representatives of
the holders of the Third Lien Indenture Notes who maintain the transfer register
for such Third Lien Indenture Notes, the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Third Lien Document and each
other holder of, or oblige in respect of, any Third Lien Indenture Notes, any
holder or lender pursuant to any Third Lien Document outstanding at such time.

 

“Third Lien Security Agreement” means the Pledge and Security Agreement dated as
of May 21, 2015, by and among Midstates, each of the other Grantors party
thereto and the Third Lien Collateral Agent, for the ratable benefit of the
Third Lien Secured Parties.

 

“Third Lien Security Documents” means the Third Lien Security Agreement, each
other agreement listed in Part C of Exhibit B hereto and any other security
agreements, pledge agreements, collateral assignments, mortgages, deeds of
trust, collateral agency agreements, control agreements, or grants or transfers
for security, now existing or entered into after the date hereof, executed and
delivered by Midstates or any other Grantor creating (or purporting to create) a
Lien upon Collateral in favor of the Third Lien Collateral Agent (including any
such agreements, assignments, mortgages, deeds of trust and other documents or
instruments associated with any Third Lien Substitute Facility), in each case,
as amended, modified, renewed, restated or replaced, in whole or in part, from
time to time, in accordance with its terms and Section 4.05.

 

“Third Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04 of this Agreement have been satisfied and
that is permitted to be incurred pursuant to the Priority Lien Documents and the
Second Lien Documents and, in the case of a Replacement of the Third Lien
Indenture Notes in part, the Second Lien Documents, the proceeds of

 

13

--------------------------------------------------------------------------------


 

which are used to, among other things, Replace the Third Lien Indenture.  For
the avoidance of doubt, no Third Lien Substitute Facility shall be required to
be evidenced by notes or other instruments and may be a facility evidenced or
governed by a credit agreement, loan agreement, note agreement, promissory note,
indenture or any other agreement or instrument; provided that any such Third
Lien Substitute Facility shall be subject to the terms of this Agreement for all
purposes (including the lien priority as set forth herein as of the date hereof)
as the other Liens securing the Third Lien Obligations are subject to under this
Agreement.

 

“Third Lien Trustee” means the Original Third Lien Trustee, and, from and after
the date of execution and delivery of the Third Lien Substitute Facility whereby
the holders of such indebtedness and other Obligations evidenced thereunder or
governed thereby represent the largest outstanding principal amount of any then
outstanding Third Lien Debt, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidenced thereunder or governed thereby, together with its
successors in such capacity.

 

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer (including
electronic funds transfer), automated clearinghouse, zero balance accounts,
returned check concentration, controlled disbursement, lockbox, interstate
depository network services, account reconciliation and reporting and trade
finance services and other cash management services.

 

ARTICLE II
LIEN PRIORITIES

 

Section 2.01                             Relative Priorities.  (a) The grant of
the Priority Liens pursuant to the Priority Lien Documents, the grant of the
Second Liens pursuant to the Second Lien Documents and the grant of the Third
Liens pursuant to the Third Lien Documents create three separate and distinct
Liens on the Collateral.

 

(b)                                 Notwithstanding anything contained in this
Agreement, the Priority Lien Documents, the Second Lien Documents, the Third
Lien Documents or any other agreement or instrument or operation of law to the
contrary, or any other circumstance whatsoever and irrespective of (i) how a
Lien was acquired (whether by grant, possession, statute, operation of law,
subrogation, or otherwise), (ii) the time, manner, order of the grant,
attachment or perfection of a Lien, (iii) any conflicting provision of the New
York UCC or other applicable law, (iv) any defect in, or non-perfection, setting
aside, or avoidance of, a Lien or a Priority Lien Document, a Second Lien
Document or a Third Lien Document, (v) the modification of a Priority Lien
Obligation, a Second Lien Obligation or a Third Lien Obligation or (vi) the
subordination of a Lien on Collateral securing a Priority Lien Obligation to a
Lien securing another obligation of Midstates or other Person that is permitted
under the Priority Lien Documents as in effect on the date hereof or securing a
DIP Financing, or the subordination of a Lien on Collateral securing a Second
Lien Obligation to a Lien securing another obligation of Midstates or other
Person (other than a Priority Lien Obligation) that is permitted under the
Second Lien Documents as in effect on the date hereof, each of the Second Lien
Collateral Agent, on behalf of itself and the other Second Lien Secured Parties,
and the Third Lien Collateral Agent, on behalf of itself and the other Third
Lien Secured Parties, hereby agrees that (i) any Priority Lien on any Collateral
now or hereafter held by or for the benefit of any Priority Lien Secured Party
shall be senior in right, priority, operation, effect and all other respects to
(A) any and all Second Liens on any Collateral and (B) any and all Third Liens
on any Collateral, (ii) any Second Lien on any Collateral now or hereafter held
by or for the benefit of any Second Lien Secured Party shall be (A) junior and
subordinate in right, priority, operation, effect and all other respects to any
and all Priority Liens on any Collateral, in any case, subject to the Priority
Lien Cap as provided herein and (B) senior in right, priority, operation, effect
and all other respects to any and all

 

14

--------------------------------------------------------------------------------


 

Third Liens on any Collateral and (iii) any Third Lien on any Collateral now or
hereafter held by or for the benefit of any Third Lien Secured Party shall be
junior and subordinate in right, priority, operation, effect and all other
respects to (A) any and all Priority Liens on any Collateral, in any case,
subject to the Priority Lien Cap as provided herein and (B) any and all Second
Liens on any Collateral.

 

(c)                                  It is acknowledged that, subject to the
Priority Lien Cap (as provided herein), (i) the aggregate amount of the Priority
Lien Obligations may be increased from time to time pursuant to the terms of the
Priority Lien Documents, (ii) a portion of the Priority Lien Obligations
consists or may consist of indebtedness that is revolving in nature, and the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and (iii) (A) the Priority
Lien Documents may be replaced, restated, supplemented, restructured or
otherwise amended or modified from time to time and (B) the Priority Lien
Obligations may be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, refinanced or otherwise amended or
modified from time to time, in the case of the foregoing (A) and (B), all
without affecting the subordination of the Second Liens or Third Liens hereunder
or the provisions of this Agreement defining the relative rights of the Priority
Lien Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties.  The lien priorities provided for herein shall not be altered or
otherwise affected by any amendment, modification, supplement, extension,
increase, renewal, restatement or Replacement of any of the Priority Lien
Obligations (or any part thereof), the Second Lien Obligations (or any part
thereof) or the Third Lien Obligations (or any part thereof), by the release of
any Collateral or of any guarantees for any Priority Lien Obligations or by any
action that any Secured Debt Representative or other Secured Party may take or
fail to take in respect of any Collateral.

 

Section 2.02                             Prohibition on Marshalling, Etc. 
(a) Until the Discharge of Priority Lien Obligations, neither the Second Lien
Collateral Agent nor any other Second Lien Secured Party will assert, and hereby
waive, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or claim the benefit of any marshalling, appraisal,
valuation or other similar right that may be available to a junior secured
creditor with respect to the Collateral or any similar rights a junior secured
creditor may have under applicable law.

 

(b)                                 Until the Discharge of Priority Lien
Obligations and the Discharge of Second Lien Obligations, neither the Third Lien
Collateral Agent nor any other Third Lien Secured Party will assert, and hereby
waive, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or claim the benefit of any marshalling, appraisal,
valuation or other similar right that may be available to a junior secured
creditor with respect to the Collateral or any similar rights a junior secured
creditor may have under applicable law.

 

Section 2.03                             No New Liens.  The parties hereto agree
that, (a) so long as the Discharge of Priority Lien Obligations has not
occurred, none of the Grantors shall, nor shall any Grantor permit any of its
subsidiaries to, (i) grant or permit any additional Liens on any asset of a
Grantor to secure any Third Lien Obligation, or take any action to perfect any
additional Liens, unless it has granted, or substantially concurrently therewith
grants (or offers to grant), a Lien on such asset of such Grantor to secure
(A) the Priority Lien Obligations and has taken all actions required to perfect
such Liens and (B) the Second Lien Obligations and has taken all actions
required to perfect such Liens; provided, however, the refusal or inability of
the Priority Lien Agent or the Second Lien Collateral Agent to accept such Lien
will not prevent the Third Lien Collateral Agent from taking the Lien,
(ii) grant or permit any additional Liens on any asset of a Grantor to secure
any Second Lien Obligation, or take any action to perfect any additional Liens,
unless it has granted, or substantially concurrently therewith grants (or offers
to grant), a Lien on such asset of such Grantor to secure (A) the Priority Lien
Obligations and has taken all actions required to perfect such Liens and (B) the
Third Lien Obligations and has taken all actions required to perfect such Liens;
provided, however, the refusal or inability of the Priority Lien Agent or the
Third Lien Collateral

 

15

--------------------------------------------------------------------------------


 

Agent to accept such Lien will not prevent the Second Lien Collateral Agent from
taking the Lien or (iii) grant or permit any additional Liens on any asset of a
Grantor to secure any Priority Lien Obligation, or take any action to perfect
any additional Liens, unless it has granted, or substantially concurrently
therewith grants (or offers to grant), a Lien on such asset of such Grantor to
secure (A) the Second Lien Obligations and has taken all actions required to
perfect such Liens and (B) the Third Lien Obligations and has taken all actions
required to perfect such Liens; provided, however, the refusal or inability of
the Second Lien Collateral Agent or the Third Lien Collateral Agent to accept
such Lien will not prevent the Priority Lien Agent from taking the Lien and
(b) after the Discharge of Priority Lien Obligations but prior to the Discharge
of Second Lien Obligations, none of the Grantors shall, nor shall any Grantor
permit any of its subsidiaries to, (i) grant or permit any additional Liens on
any asset of a Grantor to secure any Second Lien Obligation, or take any action
to perfect any additional Liens, unless it has granted, or substantially
concurrently therewith grants (or offers to grant), a Lien on such asset of such
Grantor to secure the Third Lien Obligations; provided, however, the refusal or
inability of the Third Lien Collateral Agent to accept such Lien will not
prevent the Second Lien Collateral Agent from taking the Lien or (ii) grant or
permit any additional Liens on any asset of a Grantor to secure any Third Lien
Obligations unless it has granted, or substantially concurrently therewith
grants (or offers to grant), a Lien on such asset of a Grantor to secure the
Second Lien Obligations and has taken all actions required to perfect such
Liens; provided, however, the refusal or inability of the Second Lien Collateral
Agent to accept such Lien will not prevent the Third Lien Collateral Agent from
taking the Lien, with each such Lien as described in clauses (a) and (b) of this
Section 2.03 to be subject to the provisions of this Agreement.  To the extent
that the provisions of the immediately preceding sentence are not complied with
for any reason, without limiting any other right or remedy available to the
Priority Lien Agent, the other Priority Lien Secured Parties, the Second Lien
Collateral Agent or the other Second Lien Secured Parties, each of the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties and the Third Lien Collateral Agent, for itself and on behalf of the
other Third Lien Secured Parties, agrees that any amounts received by or
distributed to any Second Lien Secured Party or Third Lien Secured Party, as
applicable, pursuant to or as a result of any Lien granted in contravention of
this Section 2.03 shall be subject to Section 3.05(b).

 

Section 2.04                             Similar Collateral and Agreements.  The
parties hereto acknowledge and agree that it is their intention that the
Priority Lien Collateral, the Second Lien Collateral and the Third Lien
Collateral be identical.  In furtherance of the foregoing, the parties hereto
agree (a) to cooperate in good faith in order to determine, upon any reasonable
request by the Priority Lien Agent, the Second Lien Collateral Agent or the
Third Lien Collateral Agent, the specific assets included in the Priority Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral, the steps
taken to perfect the Priority Liens, the Second Liens and the Third Liens
thereon and the identity of the respective parties obligated under the Priority
Lien Documents, the Second Lien Documents and the Third Lien Documents in
respect of the Priority Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations, respectively, (b) that the Second Lien Security
Documents providing for the Second Liens shall be in all material respects the
same forms of documents providing for the Priority Liens as the respective
Priority Lien Security Documents creating Liens on the Collateral other than as
to (i) the priority nature of the Liens created thereunder in such Collateral,
(ii) such other modifications to such Second Lien Security Documents which are
less restrictive than the corresponding Priority Lien Security Documents,
(iii) provisions in the Second Lien Security Documents which relate solely to
the rights and duties of the Second Lien Collateral Agent and the other Second
Lien Secured Parties, and (iv) such deletions or modifications of
representations, warranties and covenants as are customary with respect to
security documents establishing Liens securing publicly traded debt securities,
(c) that the Third Lien Security Documents providing for the Third Liens shall
be in all material respects the same forms of documents providing for Priority
Liens and Second Liens other than as to (i) the priority nature of the Liens
created thereunder in such Collateral, (ii) such other modifications to such
Third Lien Security Documents which are less restrictive than the corresponding
Priority Lien Security Documents and Second Lien Security

 

16

--------------------------------------------------------------------------------


 

Documents, (iii) provisions in the Third Lien Security Documents which related
solely to the rights and duties of the Third Lien Collateral Agent and the other
Third Lien Secured Parties, and (iv) such deletions or modifications of
representations, warranties and covenants as are customary with respect to
security documents establishing Liens securing publicly traded debt securities
(to the extent applicable), (d) that at no time shall there be any Grantor that
is an obligor in respect of the Second Lien Obligations that is not also an
obligor in respect of the Priority Lien Obligations and (e) that at no time
shall there be any Grantor that is an obligor in respect of the Third Lien
Obligations that is not also an obligor in respect of the Priority Lien
Obligations and the Second Lien Obligations.

 

Section 2.05                             No Duties of Priority Lien Agent.  Each
of the Second Lien Collateral Agent, for itself and on behalf of each Second
Lien Secured Party, and the Third Lien Collateral Agent, for itself and on
behalf of each Third Lien Secured Party, acknowledges and agrees that neither
the Priority Lien Agent nor any other Priority Lien Secured Party shall have any
duties or other obligations to any Second Lien Secured Party or Third Lien
Secured Party with respect to any Collateral, other than to transfer to the
Second Lien Collateral Agent any remaining Collateral and any proceeds of the
sale or other Disposition of any such Collateral remaining in its possession
following the Discharge of Priority Lien Obligations, in each case, without
representation or warranty on the part of the Priority Lien Agent or any other
Priority Lien Secured Party.  In furtherance of the foregoing, each Second Lien
Secured Party and Third Lien Secured Party acknowledges and agrees that until
the Discharge of Priority Lien Obligations (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties and the
Third Lien Secured Parties following the expiration of any applicable Standstill
Period), the Priority Lien Agent shall be entitled, for the benefit of the
Priority Lien Secured Parties, to sell, transfer or otherwise Dispose of or deal
with the Collateral, as provided herein and in the Priority Lien Documents,
without regard to (a) any Second Lien or any rights to which the Second Lien
Collateral Agent or any other Second Lien Secured Party would otherwise be
entitled as a result of such Second Lien or (b) any Third Lien or any rights to
which the Third Lien Collateral Agent or any other Third Lien Secured Party
would otherwise be entitled as a result of such Third Lien.  Without limiting
the foregoing, each of the Second Lien Collateral Agent, for itself and on
behalf of each Second Lien Secured Party, and the Third Lien Collateral Agent,
for itself and on behalf of each Third Lien Secured Party, agrees that neither
the Priority Lien Agent nor any other Priority Lien Secured Party shall have any
duty or obligation first to marshal or realize upon any type of Collateral, or
to sell, Dispose of or otherwise liquidate all or any portion of such
Collateral, in any manner that would maximize the return to the Second Lien
Secured Parties or the Third Lien Secured Parties, notwithstanding that the
order and timing of any such realization, sale, Disposition or liquidation may
affect the amount of proceeds actually received by the Second Lien Secured
Parties or the Third Lien Secured Parties, as applicable, from such realization,
sale, Disposition or liquidation.  Each of the Second Lien Collateral Agent, for
itself and on behalf of each Second Lien Secured Party, and the Third Lien
Collateral Agent, for itself and on behalf of each Third Lien Secured Party,
hereby waives any claim any Second Lien Secured Party or any Third Lien Secured
Party may now or hereafter have against the Priority Lien Agent or any other
Priority Lien Secured Party arising out of any actions which the Priority Lien
Agent or any other Priority Lien Secured Parties take or omit to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any Collateral, and actions with
respect to the collection of any claim for all or any part of the Priority Lien
Obligations from any account debtor, guarantor or any other party) in accordance
with this Agreement and the Priority Lien Documents or the valuation, use,
protection or release of any security for the Priority Lien Obligations.

 

Section 2.06                             No Duties of Second Lien Collateral
Agent.  The Third Lien Collateral Agent, for itself and on behalf of each Third
Lien Secured Party, acknowledges and agrees that neither the Second Lien
Collateral Agent nor any other Second Lien Secured Party shall have any duties
or other obligations to such Third Lien Secured Party with respect to any
Collateral, other than to transfer to the Third Lien Collateral Agent any
remaining Collateral and any proceeds of the sale or other Disposition of

 

17

--------------------------------------------------------------------------------


 

any Collateral remaining in its possession following the Discharge of Second
Lien Obligations (provided that such discharge of Second Lien Obligations occurs
after the Discharge of Priority Lien Obligations), in each case, without
representation or warranty on the part of the Second Lien Collateral Agent or
any Second Lien Secured Party.  In furtherance of the foregoing, the Third Lien
Collateral Agent, for itself and on behalf of each Third Lien Secured Party,
acknowledges and agrees that after the Discharge of Priority Lien Obligations
and until the Discharge of Second Lien Obligations (subject to the terms of
Section 3.02, including the rights of the Third Lien Secured Parties following
expiration of the Third Lien Second Standstill Period), the Second Lien
Collateral Agent shall be entitled, for the benefit of the Second Lien Secured
Parties, to sell, transfer or otherwise Dispose of or deal with such Collateral,
as provided herein and in the Second Lien Documents, without regard to any Third
Lien or any rights to which the Third Lien Collateral Agent or any Third Lien
Secured Party would otherwise be entitled as a result of such Third Lien. 
Without limiting the foregoing, each Third Lien Secured Party agrees that
neither the Second Lien Collateral Agent nor any other Second Lien Secured Party
shall have any duty or obligation first to marshal or realize upon any type of
Collateral, or to sell, Dispose of or otherwise liquidate all or any portion of
such Collateral, in any manner that would maximize the return to the Third Lien
Secured Parties, notwithstanding that the order and timing of any such
realization, sale, Disposition or liquidation may affect the amount of proceeds
actually received by the Third Lien Secured Parties from such realization, sale,
Disposition or liquidation.  Following the Discharge of Second Lien Obligations,
the Third Lien Collateral Agent and the other Third Lien Secured Parties may,
subject to any other agreements binding on the Third Lien Collateral Agent or
such other Third Lien Secured Parties, assert their rights under the New York
UCC or otherwise, to any proceeds remaining following a sale, Disposition or
other liquidation of Collateral by, or on behalf of, the Third Lien Secured
Parties.  The Third Lien Collateral Agent, for itself and on behalf of each
Third Lien Secured Party, hereby waives any claim any Third Lien Secured Party
may now or hereafter have against the Second Lien Collateral Agent or any other
Second Lien Secured Party arising out of any actions which the Second Lien
Collateral Agent or the Second Lien Secured Parties take or omit to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any Collateral, and
actions with respect to the collection of any claim for all or any part of the
Second Lien Obligations from any account debtor, guarantor or any other party)
in accordance with this Agreement and the Second Lien Documents or the
valuation, use, protection or release of any security for the Second Lien
Obligations.

 

ARTICLE III
ENFORCEMENT RIGHTS; PURCHASE OPTION

 

Section 3.01                             Limitation on Enforcement Action. 
(a) Prior to the Discharge of Priority Lien Obligations, each of the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Agent, for itself and on behalf of each
other Third Lien Secured Party, hereby agrees that, subject to
Section 3.05(b) and Section 4.07, none of the Second Lien Collateral Agent, any
other Second Lien Secured Party, the Third Lien Collateral Agent or any other
Third Lien Secured Party shall commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Collateral under any Second Lien Security
Document or Third Lien Security Document, as applicable, applicable law or
otherwise (including but not limited to any right of setoff), it being agreed
that only the Priority Lien Agent, acting in accordance with the applicable
Priority Lien Documents, shall have the exclusive right (and whether or not any
Insolvency or Liquidation Proceeding has been commenced), to take any such
actions or exercise any such remedies, in each case, without any consultation
with or the consent of the Second Lien Collateral Agent, any other Second Lien
Secured Party, the Third Lien Collateral Agent or any other Third Lien Secured
Party.  In exercising rights and remedies with respect to

 

18

--------------------------------------------------------------------------------


 

the Collateral, the Priority Lien Agent and the other Priority Lien Secured
Parties may enforce the provisions of the Priority Lien Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in their sole discretion and regardless of whether such exercise and enforcement
is adverse to the interest of any Second Lien Secured Party or Third Lien
Secured Party.  Such exercise and enforcement shall include the rights of an
agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition and to exercise all the rights
and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code, any other Bankruptcy Law and any other applicable law.  Without
limiting the generality of the foregoing, the Priority Lien Agent will have the
exclusive right to deal with that portion of the Collateral consisting of
deposit accounts and securities accounts (collectively “Accounts”) and any funds
or financial assets therein, including exercising rights under control
agreements with respect to such Accounts.  Each of the Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties and the
Third Lien Collateral Agent, for itself and on behalf of the other Third Lien
Secured Parties, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Second Lien Security Document, any other Second
Lien Document, any Third Lien Security Document or any other Third Lien
Document, as applicable, shall be deemed to restrict in any way the rights and
remedies of the Priority Lien Agent or the other Priority Lien Secured Parties
with respect to the Collateral as set forth in this Agreement.  Notwithstanding
the foregoing, subject to Section 3.05, each of the Second Lien Collateral
Agent, on behalf of the Second Lien Secured Parties, and the Third Lien
Collateral Agent, on behalf of the Third Lien Secured Parties, may, but will
have no obligation to, take all such actions (not adverse to the Priority Liens
or the rights of the Priority Lien Agent and the other Priority Lien Secured
Parties) it deems necessary to perfect or continue the perfection of the Second
Liens in the Collateral or to create, preserve or protect (but not enforce) the
Second Liens in the Collateral or to perfect or continue the perfection of the
Third Liens in the Collateral or to create, preserve or protect (but not
enforce) the Third Liens in the Collateral, as applicable.  Nothing herein shall
limit the right or ability of the Second Lien Secured Parties or the Third Lien
Secured Parties to (i) purchase (by credit bid or otherwise) all or any portion
of the Collateral in connection with any enforcement of remedies by the Priority
Lien Agent to the extent that, and so long as, the Priority Lien Secured Parties
receive payment in full in cash of all Priority Lien Obligations (subject to the
Priority Lien Cap) after giving effect thereto, and in the case of such a
purchase (by credit bid or otherwise) by the Third Lien Secured Parties, the
Second Lien Secured Parties receive payment in full in cash of all Second Lien
Obligations after giving effect thereto, or (ii) file a proof of claim with
respect to the Second Lien Obligations or the Third Lien Obligations, as
applicable.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Third
Lien Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, hereby agrees that, subject to Section 3.05(b) and Section 4.07, neither
the Third Lien Collateral Agent nor any other Third Lien Secured Party shall
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its interest in
or realize upon, or take any other action available to it in respect of, any
Collateral under any Third Lien Security Document, applicable law or otherwise
(including but not limited to any right of setoff), it being agreed that only
the Second Lien Collateral Agent, acting in accordance with the applicable
Second Lien Documents, shall have the exclusive right (and whether or not any
Insolvency or Liquidation Proceeding has been commenced), to take any such
actions or exercise any such remedies, in each case, without any consultation
with or the consent of the Third Lien Collateral Agent or any other Third Lien
Secured Party.  In exercising rights and remedies with respect to the
Collateral, the Second Lien Collateral Agent and the other Second Lien Secured
Parties may enforce the provisions of the Second Lien Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in their sole discretion and regardless of whether such exercise and enforcement
is adverse to the interest of any Third Lien Secured

 

19

--------------------------------------------------------------------------------


 

Party.  Such exercise and enforcement shall include the rights of an agent
appointed by them to Dispose of Collateral upon foreclosure, to incur expenses
in connection with any such Disposition and to exercise all the rights and
remedies of a secured creditor under the Uniform Commercial Code, the Bankruptcy
Code or any other Bankruptcy Law.  Without limiting the generality of the
foregoing, the Second Lien Collateral Agent will have the exclusive right to
deal with the Accounts and any funds or financial assets therein, including
exercising rights under control agreements with respect to such Accounts.  The
Third Lien Collateral Agent, for itself and on behalf of the other Third Lien
Secured Parties, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Third Lien Security Document or any other Third
Lien Document shall be deemed to restrict in any way the rights and remedies of
the Second Lien Collateral Agent or the other Second Lien Secured Parties with
respect to the Collateral as set forth in this Agreement.  Notwithstanding the
foregoing, subject to Section 3.05, the Third Lien Collateral Agent may, but
will have no obligation to, on behalf of the Third Lien Secured Parties, take
all such actions (not adverse to the Second Liens or the rights of the Second
Lien Collateral Agent and the Second Lien Secured Parties) it deems necessary to
perfect or continue the perfection of the Third Liens in the Collateral or to
create, preserve or protect (but not enforce) the Third Liens in the
Collateral.  Nothing herein shall limit the right or ability of the Third Lien
Secured Parties to (i) purchase (by credit bid or otherwise) all or any portion
of the Collateral in connection with any enforcement of remedies by the Second
Lien Collateral Agent to the extent that, and so long as, (x) if the Discharge
of Priority Lien Obligations has not occurred, the Priority Lien Secured Parties
receive payment in full in cash of all Priority Lien Obligations (subject to the
Priority Lien Cap), and (y) the Second Lien Secured Parties receive payment in
full in cash of all Second Lien Obligations after giving effect thereto or
(ii) file a proof of claim with respect to the Third Lien Obligations.

 

Section 3.02                             Standstill Periods; Permitted
Enforcement Action.  (a) Prior to the Discharge of Priority Lien Obligations and
notwithstanding the foregoing Section 3.01, both before and during an Insolvency
or Liquidation Proceeding:

 

(i)                                     after a period of 180 days has elapsed
(which period will be tolled during any period in which the Priority Lien Agent
is not entitled, on behalf of the Priority Lien Secured Parties, to enforce or
exercise any rights or remedies with respect to any Collateral as a result of
(A) any injunction issued by a court of competent jurisdiction or (B) the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding) since the date on which the Second Lien Collateral Agent
has delivered to the Priority Lien Agent written notice of the acceleration of
the Second Lien Debt (the “Second Lien Standstill Period”), the Second Lien
Collateral Agent and the other Second Lien Secured Parties may enforce or
exercise any rights or remedies with respect to any Collateral; provided,
however that notwithstanding the expiration of the Second Lien Standstill
Period, in no event may the Second Lien Collateral Agent or any other Second
Lien Secured Party enforce or exercise any rights or remedies with respect to
any Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding, if the Priority Lien Agent on behalf of any or all of the Priority
Lien Secured Parties shall have commenced, and shall be diligently pursuing (or
shall have sought or requested relief from, or modification of, the automatic
stay or any other stay or other prohibition in any Insolvency or Liquidation
Proceeding to enable the commencement and pursuit thereof), the enforcement or
exercise of any rights or remedies with respect to any material portion of the
Collateral or any such action or proceeding (prompt written notice thereof to be
given to the Second Lien Trustee by the Priority Lien Agent); provided, further,
that, at any time after the expiration of the Second Lien Standstill Period, if
neither the Priority Lien Agent nor any other Priority Lien Secured Party shall
have commenced and be diligently pursuing (or shall have sought or requested
relief from, or modification of, the automatic stay or any other stay or other
prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to all or any material portion of the Collateral or any
such action or proceeding, and the Second Lien Collateral Agent shall have

 

20

--------------------------------------------------------------------------------


 

commenced the enforcement or exercise of any rights or remedies with respect to
all or any material portion of the Collateral or any such action or proceeding,
then for so long as the Second Lien Collateral Agent is diligently pursuing such
rights or remedies, none of any Priority Lien Secured Party, the Priority Lien
Agent, any Third Lien Secured Party or the Third Lien Collateral Agent shall
take any action of a similar nature with respect to such Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding; and

 

(ii)                                  after a period of 270 days has elapsed
(which period will be tolled during any period in which the Priority Lien Agent
is not entitled, on behalf of the Priority Lien Secured Parties, to enforce or
exercise any rights or remedies with respect to any Collateral as a result of
(A) any injunction issued by a court of competent jurisdiction or (B) the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding) since the date on which the Third Lien Collateral Agent
has delivered to the Priority Lien Agent written notice of the acceleration of
the Third Lien Debt (the “Third Lien First Standstill Period”), the Third Lien
Collateral Agent and the other Third Lien Secured Parties may enforce or
exercise any rights or remedies with respect to any Collateral; provided,
however that notwithstanding the expiration of the Third Lien First Standstill
Period, in no event may the Third Lien Collateral Agent or any other Third Lien
Secured Party enforce or exercise any rights or remedies with respect to any
Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding, if (I) the Priority Lien Agent on behalf of any or all of the
Priority Lien Secured Parties or any other Priority Lien Secured Party or
(II) the Second Lien Collateral Agent on behalf of any or all of the Second Lien
Secured Parties shall have commenced, and shall be diligently pursuing (or shall
have sought or requested relief from, or modification of, the automatic stay or
any other stay or other prohibition in any Insolvency or Liquidation Proceeding
to enable the commencement and pursuit thereof), the enforcement or exercise of
any rights or remedies with respect of any material portion of the Collateral or
any such action or proceeding (prompt written notice thereof to be given to the
Third Lien Representatives by the Priority Lien Agent or the Second Lien
Collateral Agent, as applicable); provided, further, that, at any time after the
expiration of the Third Lien First Standstill Period, if none of any Priority
Lien Secured Party, the Priority Lien Agent, any Second Lien Secured Party or
the Second Lien Collateral Agent shall have commenced and be diligently pursuing
the enforcement or exercise of any rights or remedies with respect to any
material portion of the Collateral or any such action or proceeding, and the
Third Lien Collateral Agent shall have commenced the enforcement or exercise of
any rights or remedies with respect to any material portion of the Collateral or
any such action or proceeding, then for so long as the Third Lien Collateral
Agent is diligently pursuing such rights or remedies, none of any Priority Lien
Secured Party, the Priority Lien Agent, any Second Lien Secured Party or the
Second Lien Collateral Agent shall take any action of a similar nature with
respect to such Collateral, or commence, join with any Person at any time in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations and
notwithstanding the foregoing Section 3.01, both before and during an Insolvency
or Liquidation Proceeding, after a period of 180 days has elapsed (which period
will be tolled during any period in which the Second Lien Collateral Agent is
not entitled, on behalf of the Second Lien Secured Parties, to enforce or
exercise any rights or remedies with respect to any Collateral as a result of
(A) any injunction issued by a court of competent jurisdiction or (B) the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding) since the date on which the Third Lien Collateral Agent
has delivered to the Second Lien Collateral Agent written notice of the
acceleration of any Third Lien Debt (the “Third Lien Second Standstill Period”),
the Third Lien Collateral Agent and the other Third Lien Secured Parties may
enforce or exercise any rights or remedies with respect to any Collateral;
provided, however that notwithstanding the expiration of the Third Lien Second
Standstill Period, in no event may the Third Lien Collateral Agent or any other
Third Lien Secured Party enforce or exercise any rights or remedies with respect
to any Collateral, or commence, join with any Person at any

 

21

--------------------------------------------------------------------------------


 

time in commencing, or petition for or vote in favor of any resolution for, any
such action or proceeding, if the Second Lien Collateral Agent on behalf of the
Second Lien Secured Parties or any other Second Lien Secured Party shall have
commenced, and shall be diligently pursuing (or shall have sought or requested
relief from, or modification of, the automatic stay or any other stay or other
prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any rights or
remedies with respect to all or a material portion of the Collateral or any such
action or proceeding (prompt written notice thereof to be given to the Third
Lien Representatives by the Second Lien Collateral Agent); provided, further,
that, at any time after the expiration of the Third Lien Second Standstill
Period, if neither the Second Lien Collateral Agent nor any other Second Lien
Secured Party shall have commenced and be diligently pursuing the enforcement or
exercise of any rights or remedies with respect to any material portion of the
Collateral or any such action or proceeding, and the Third Lien Collateral Agent
shall have commenced the enforcement or exercise of any rights or remedies with
respect to any material portion of the Collateral or any such action or
proceeding, then for so long as the Third Lien Collateral Agent is diligently
pursuing such rights or remedies, neither any Second Lien Secured Party nor the
Second Lien Collateral Agent shall take any action of a similar nature with
respect to such Collateral, or commence, join with any Person at any time in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding.

 

Section 3.03                             Insurance.  (a) Unless and until the
Discharge of Priority Lien Obligations has occurred (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties and the
Third Lien Secured Parties following expiration of any applicable Standstill
Period), the Priority Lien Agent shall have the sole and exclusive right,
subject to the rights of the Grantors under the Priority Lien Documents, to
adjust and settle claims in respect of Collateral under any insurance policy in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral.  Unless and until the Discharge of Priority Lien
Obligations has occurred, and subject to the rights of the Grantors under the
Priority Lien Documents, all proceeds of any such policy and any such award (or
any payments with respect to a deed in lieu of condemnation) in respect of the
Collateral shall be paid to the Priority Lien Agent pursuant to the terms of the
Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedging Obligations).  If the Second Lien
Collateral Agent, any other Second Lien Secured Party, the Third Lien Collateral
Agent or any other Third Lien Secured Party shall, at any time, knowingly
receive any proceeds of any such insurance policy or any such award or payment
in contravention of the foregoing, it shall pay such proceeds over to the
Priority Lien Agent in accordance with the provisions hereof.  In addition, if
by virtue of being named as an additional insured or loss payee of any insurance
policy of any Grantor covering any of the Collateral, the Second Lien Collateral
Agent, any other Second Lien Secured Party, the Third Lien Collateral Agent or
any other Third Lien Secured Party shall have the right to adjust or settle any
claim under any such insurance policy, then unless and until the Discharge of
Priority Lien Obligations has occurred, the Second Lien Collateral Agent, any
such other Second Lien Secured Party, the Third Lien Collateral Agent and any
such other Third Lien Secured Party shall follow the instructions of the
Priority Lien Agent, or of the Grantors under the Priority Lien Documents to the
extent the Priority Lien Documents grant such Grantors the right to adjust or
settle such claims, with respect to such adjustment or settlement (subject to
the terms of Section 3.02, including the rights of the Second Lien Secured
Parties and the Third Lien Secured Parties following expiration of any
applicable Standstill Period).

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations (subject to
the terms of Section 3.02, including the rights of the Third Lien Secured
Parties following the expiration of the Third Lien Second Standstill Period),
the Second Lien Collateral Agent shall have the sole and exclusive right,
subject to the rights of the Grantors under the Second Lien Documents, to adjust
and settle claims in respect of Collateral under any insurance policy in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar

 

22

--------------------------------------------------------------------------------


 

proceeding (or any deed in lieu of condemnation) affecting the Collateral. 
Unless and until the Discharge of Second Lien Obligations has occurred, and
subject to the rights of the Grantors under the Second Lien Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) in respect to the Collateral shall be paid to
the Second Lien Collateral Agent pursuant to the terms of the Second Lien
Documents and, after the Discharge of Second Lien Obligations has occurred, to
the Third Lien Collateral Agent to the extent required under the Third Lien
Documents and then, to the extent no Third Lien Obligations are outstanding, to
the owner of the subject property, to such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct.  If the
Third Lien Collateral Agent or any other Third Lien Secured Party shall, at any
time following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, receive any proceeds of any such insurance
policy or any such award or payment in contravention of the foregoing, it shall
pay such proceeds over to the Second Lien Collateral Agent.  In addition, if by
virtue of being named as an additional insured or loss payee of any insurance
policy of any Grantor covering any of the Collateral, the Third Lien Collateral
Agent or any other Third Lien Secured Party shall have the right to adjust or
settle any claim under any such insurance policy, then unless and until the
Discharge of Second Lien Obligations has occurred, the Third Lien Collateral
Agent and any such Third Lien Secured Party shall follow the instructions of the
Second Lien Collateral Agent, or of the Grantors under the Second Lien Documents
to the extent the Second Lien Documents grant such Grantors the right to adjust
or settle such claims, with respect to such adjustment or settlement (subject to
the terms of Section 3.02, including the rights of the Third Lien Secured
Parties following the expiration of the Third Lien Second Standstill Period).

 

Section 3.04                             Notification of Release of Collateral. 
Each of the Priority Lien Agent, the Second Lien Collateral Agent and the Third
Lien Collateral Agent shall give the other Secured Debt Representatives prompt
written notice of the Disposition by it of, and release by it of the Lien on,
any Collateral.  Such notice shall describe in reasonable detail the subject
Collateral, the parties involved in such Disposition or Release, the place, time
manner and method thereof, and the consideration, if any, received therefor;
provided, however, that the failure to give any such notice shall not in and of
itself in any way impair the effectiveness of any such Disposition or Release.

 

Section 3.05                             No Interference; Payment Over.

 

(a)                                 No Interference.  (i) The Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, agrees that each Second Lien Secured Party (i) will not take or cause to
be taken any action the purpose or effect of which is, or could be, to make any
Second Lien pari passu with, or to give such Second Lien Secured Party any
preference or priority relative to, any Priority Lien with respect to any
Collateral or any part thereof, (ii) will not challenge or question in any
proceeding the validity or enforceability of any Priority Lien Obligations or
Priority Lien Document, or the validity, attachment, perfection or priority of
any Priority Lien, or the validity or enforceability of the priorities, rights
or duties established by the provisions of this Agreement, (iii) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other Disposition of the Collateral by the
Priority Lien Agent or any other Priority Lien Secured Party, (iv) shall have no
right to (A) direct the Priority Lien Agent or any other Priority Lien Secured
Party to exercise any right, remedy or power with respect to any Collateral or
(B) consent to the exercise by the Priority Lien Agent or any other Priority
Lien Secured Party of any right, remedy or power with respect to any Collateral,
(v) will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the Priority Lien Agent or other
Priority Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither the
Priority Lien Agent nor any other Priority Lien Secured Party shall be liable
for, any action taken or omitted to be taken by the Priority Lien Agent or other
Priority Lien Secured Party with respect to any Priority Lien Collateral, (vi)

 

23

--------------------------------------------------------------------------------


 

prior to the Discharge of Priority Lien Obligations, will not seek, and hereby
waives any right, to have any Collateral or any part thereof marshaled upon any
foreclosure or other Disposition of such Collateral, (vii) prior to the
Discharge of Priority Lien Obligations, will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement, (viii) will not object to
forbearance by the Priority Lien Agent or any other Priority Lien Secured Party,
and (ix) prior to the Discharge of Priority Lien Obligations, will not assert,
and hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or claim the benefit of any marshalling,
appraisal, valuation or other similar right that may be available under
applicable law to a junior secured creditor with respect to the Collateral or
any similar rights a junior secured creditor may have under applicable law; and

 

(ii)                                  The Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, agrees that each
Third Lien Secured Party (i) will not take or cause to be taken any action the
purpose or effect of which is, or could be, to make any Third Lien pari passu
with, or to give such Third Lien Secured Party any preference or priority
relative to, any Priority Lien or Second Lien with respect to the Collateral or
any part thereof, (ii) will not challenge or question in any proceeding the
validity or enforceability of any Priority Lien Obligations, Priority Lien
Document, Second Lien Obligations or Second Lien Document, or the validity,
attachment, perfection or priority of any Priority Lien or Second Lien, or the
validity or enforceability of the priorities, rights or duties established by
the provisions of this Agreement, (iii) will not take or cause to be taken any
action the purpose or effect of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other Disposition of the Collateral by the Priority Lien Agent, or
any other Priority Lien Secured Party or by the Second Lien Collateral Agent or
any other Second Lien Secured Party, (iv) shall have no right to (A) direct the
Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party to exercise any right,
remedy or power with respect to any Collateral or (B) consent to the exercise by
the Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party of any right, remedy or
power with respect to any Collateral, (v) will not institute any suit or assert
in any suit or Insolvency or Liquidation Proceeding any claim against the
Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to, and none of the Priority Lien Agent, any other Priority Lien Secured
Party, the Second Lien Collateral Agent or any other Second Lien Secured Party
shall be liable for, any action taken or omitted to be taken by the Priority
Lien Agent, any other Priority Lien Secured Party, the Second Lien Collateral
Agent or any other Second Lien Secured Party with respect to any Priority Lien
Collateral or Second Lien Collateral, as applicable, (vi) will not seek, and
hereby waives any right, to have any Collateral or any part thereof marshaled
upon any foreclosure or other Disposition of such Collateral, (vii) will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement, (viii) will
not object to forbearance by the Priority Lien Agent, any Priority Lien Secured
Party, the Second Lien Collateral Agent or any Second Lien Secured Party and
(ix) will not assert, and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or other similar right that may be
available under applicable law to a junior secured creditor with respect to the
Collateral or any similar rights a junior secured creditor may have under
applicable law.

 

(b)                                 Payment Over.  (i) Each of the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Agent, for itself and on behalf of each
other Third Lien Secured Party, hereby agrees that if any Second Lien Secured
Party or Third Lien Secured Party, as applicable, shall obtain possession of any
Collateral or shall realize any proceeds or payment in respect of any
Collateral, pursuant to the exercise of any rights or remedies with

 

24

--------------------------------------------------------------------------------


 

respect to the Collateral under any Second Lien Security Document or Third Lien
Security Document, as applicable, or by the exercise of any rights available to
it under applicable law or in any Insolvency or Liquidation Proceeding, to the
extent permitted hereunder, at any time prior to the Discharge of Priority Lien
Obligations secured, or intended to be secured, by such Collateral, then it
shall hold such Collateral, proceeds or payment in trust for the Priority Lien
Agent and the other Priority Lien Secured Parties and transfer such Collateral,
proceeds or payment, as the case may be, to the Priority Lien Agent as promptly
as practicable.  Furthermore, the Second Lien Collateral Agent or the Third Lien
Collateral Agent, as applicable, shall, at the Grantors’ expense, promptly send
written notice to the Priority Lien Agent upon receipt of such Collateral by any
Second Lien Secured Party or Third Lien Secured Party, as applicable, proceeds
or payment and if directed by the Priority Lien Agent within five (5) days after
receipt by the Priority Lien Agent of such written notice, shall deliver such
Collateral, proceeds or payment to the Priority Lien Agent in the same form as
received, with any necessary endorsements, or as court of competent jurisdiction
may otherwise direct.  The Priority Lien Agent is hereby authorized to make any
such endorsements as agent for the Second Lien Collateral Agent, any other
Second Lien Secured Party, the Third Lien Collateral Agent or any other Third
Lien Secured Party, as applicable.  Each of the Second Lien Collateral Agent,
for itself and on behalf of each other Second Lien Secured Party, and the Third
Lien Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, agrees that if, at any time, it obtains written notice that all or part
of any payment with respect to any Priority Lien Obligations previously made
shall be rescinded for any reason whatsoever, it will promptly pay over to the
Priority Lien Agent any payment received by it and then in its possession or
under its direct control in respect of any such Priority Lien Collateral and
shall promptly turn any such Collateral then held by it over to the Priority
Lien Agent, and the provisions set forth in this Agreement will be reinstated as
if such payment had not been made, until the Discharge of Priority Lien
Obligations.  All Second Liens and Third Liens will remain attached to and
enforceable against all proceeds so held or remitted, subject to the priorities
set forth in this Agreement.  Anything contained herein to the contrary
notwithstanding, this Section 3.05(b) shall not apply to any proceeds of
Collateral realized in a transaction not prohibited by the Priority Lien
Documents and as to which the possession or receipt thereof by the Second Lien
Collateral Agent, any other Second Lien Secured Party, the Third Lien Collateral
Agent or any other Third Lien Secured Party, as applicable, is otherwise not
prohibited by the Priority Lien Documents.

 

(ii)                                  The Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
if any Third Lien Secured Party shall obtain possession of any Collateral or
shall realize any proceeds or payment in respect of any Collateral, pursuant to
the exercise of any rights or remedies with respect to the Collateral under any
Third Lien Security Document or by the exercise of any rights available to it
under applicable law or in any Insolvency or Liquidation Proceeding, to the
extent permitted hereunder, at any time following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations secured, or
intended to be secured, by such Collateral, then it shall hold such Collateral,
proceeds or payment in trust for the Second Lien Collateral Agent and the other
Second Lien Secured Parties and transfer such Collateral, proceeds or payment,
as the case may be, to the Second Lien Collateral Agent reasonably promptly
after obtaining written notice from the Second Lien Secured Parties that it has
possession of such Collateral or proceeds or payments in respect thereof. 
Furthermore, the Third Lien Collateral Agent shall, at the Grantors’ expense,
promptly send written notice to the Second Lien Collateral Agent upon receipt of
such Collateral by any Third Lien Secured Party, proceeds or payment and if
directed by the Second Lien Collateral Agent within five (5) days after receipt
by the Second Lien Collateral Agent of such written notice, shall deliver such
Collateral, proceeds or payment to the Second Lien Collateral Agent in the same
form as received, with any necessary endorsements, or as court of competent
jurisdiction may otherwise direct.  The Second Lien Collateral Agent is hereby
authorized to make any such endorsements as agent for the Third Lien Collateral
Agent or any other Third Lien Secured Party.  The Third Lien Collateral Agent,
for itself and on behalf of each other Third Lien Secured Party, agrees that if,
at any time, it obtains written notice that all or part of any payment with
respect to any Second Lien Obligations previously made shall

 

25

--------------------------------------------------------------------------------


 

be rescinded for any reason whatsoever, it will promptly pay over to the Second
Lien Collateral Agent any payment received by it and then in its possession or
under its direct control in respect of any such Second Lien Collateral and shall
promptly turn any such Collateral then held by it over to the Second Lien
Collateral Agent, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the Discharge of Second
Lien Obligations.  All Third Liens will remain attached to and enforceable
against all proceeds so held or remitted, subject to the priorities set forth in
this Agreement.  Anything contained herein to the contrary notwithstanding, this
Section 3.05(b) shall not apply to any proceeds of Collateral realized in a
transaction not prohibited by the Second Lien Documents and as to which the
possession or receipt thereof by the Third Lien Collateral Agent or any other
Third Lien Secured Party is otherwise not prohibited by the Second Lien
Documents.

 

Section 3.06     Purchase Option for Second Lien Purchasers.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, on or at any time after (i) the commencement of an Insolvency
or Liquidation Proceeding or (ii) the acceleration of the Priority Lien
Obligations (each, a “Priority Lien Trigger Event”), each of the holders of the
Second Lien Debt and each of their respective designated Affiliates (the “Second
Lien Purchasers”) will have the right, at their sole option and election (but
will not be obligated), at any time after the occurrence of the first Priority
Lien Trigger Event (but only if Third Lien Purchasers shall not have exercised
their option described below by sixty (60) days after the occurrence of the
first Priority Lien Trigger Event upon prior written notice to the applicable
Priority Lien Agent and Second Lien Collateral Agent, to purchase from the
holders of the Priority Lien Obligations and the Second Lien Obligations (x) all
(but not less than all) Priority Lien Obligations (including unfunded
commitments) other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations, (y) if applicable, all loans (and related
obligations, including interest, fees and expenses) provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing that are
outstanding on the date of such purchase and (z) all (but not less than all)
Second Lien Obligations.  Promptly following the receipt of such notice (which
notice will identify the Second Lien Purchaser Representative), the Priority
Lien Agent will deliver to the Second Lien Purchaser Representative a statement
of the amount of Priority Lien Debt, other Priority Lien Obligations (other than
any Priority Lien Obligations constituting Excess Priority Lien Obligations) and
DIP Financing (including interest, fees, expenses and other obligations in
respect of such DIP Financing) provided by any of the Priority Lien Secured
Parties, if any, then outstanding and the amount of the cash collateral
requested by the Priority Lien Agent to be delivered pursuant to
Section 3.06(b)(ii) below.  The right to purchase provided for in this
Section 3.06 will expire unless, within 20 Business Days after the receipt by
the Second Lien Purchaser Representative of such statement from the Priority
Lien Agent, the Second Lien Purchaser Representative delivers to the Priority
Lien Agent an irrevocable commitment of the Second Lien Purchasers to purchase
(A) all (but not less than all) of the Priority Lien Obligations (including
unfunded commitments) other than any Priority Lien Obligations constituting
Excess Priority Lien Obligations and (B) if applicable, all loans (and related
obligations, including interest, fees and expenses) provided by any of the
Priority Lien Secured Parties in connection with a DIP Financing and to
otherwise complete such purchase on the terms set forth under this Section 3.06.

 

(b)                                 On the date specified by the Second Lien
Purchaser Representative (on behalf of the Second Lien Purchasers) in such
irrevocable commitment (which shall not be less than five Business Days, nor
more than 20 Business Days, after the receipt by the Priority Lien Agent of such
irrevocable commitment), the Priority Lien Secured Parties shall sell to the
Second Lien Purchasers (i) all (but not less than all) Priority Lien Obligations
(including unfunded commitments) other than any Priority Lien Obligations
constituting Excess Priority Lien Obligations and (ii) if applicable, all loans
(and related obligations, including interest, fees and expenses) provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing that are
outstanding on the date of such sale, subject to any required

 

26

--------------------------------------------------------------------------------


 

approval of any Governmental Authority then in effect, if any, and only if on
the date of such sale, the Priority Lien Agent receives the following:

 

(i)                                     payment, as the purchase price for all
Priority Lien Obligations sold in such sale, of an amount equal to the full
amount of (i) all Priority Lien Obligations (other than outstanding letters of
credit as referred to in clause (ii) below) other than any Priority Lien
Obligations constituting Excess Priority Lien Obligations and (ii) if
applicable, all loans (and related obligations, including interest, fees and
expenses) provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing then outstanding (including principal, interest, fees,
reasonable attorneys’ fees and legal expenses, but excluding contingent
indemnification obligations for which no claim or demand for payment has been
made at or prior to such time); provided that in the case of Hedging Obligations
that constitute Priority Lien Obligations the Second Lien Purchasers shall cause
the applicable agreements governing such Hedging Obligations to be assigned and
novated or, if such agreements have been terminated, such purchase price shall
include an amount equal to the sum of any unpaid amounts then due in respect of
such Hedging Obligations, calculated using the market quotation method and after
giving effect to any netting arrangements;

 

(ii)                                  a cash collateral deposit in such amount
as the Priority Lien Agent determines is reasonably necessary to secure the
payment of any outstanding letters of credit constituting Priority Lien Debt;

 

(iii)                               that may become due and payable after such
sale (but not in any event in an amount greater than one hundred five percent
(105%) of the amount then reasonably estimated by the Priority Lien Agent to be
the aggregate outstanding amount of such letters of credit at such time), which
cash collateral shall be (A) held by the Priority Lien Agent as security solely
to reimburse the issuers of such letters of credit that become due and payable
after such sale and any fees and expenses incurred in connection with such
letters of credit and (B) returned to the Second Lien Purchaser Representative
(except as may otherwise be required by applicable law or any order of any court
or other Governmental Authority) promptly after the expiration or termination
from time to time of all payment contingencies affecting such letters of credit;
and

 

(iv)                              any agreements, documents or instruments which
the Priority Lien Agent may reasonably request pursuant to which the Second Lien
Purchaser Representative and the Second Lien Purchasers in such sale expressly
assume and adopt all of the obligations of the Priority Lien Agent and the
Priority Lien Secured Parties under the Priority Lien Documents and in
connection with loans (and related obligations, including interest, fees and
expenses) provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing on and after the date of the purchase and sale and the
Second Lien Purchaser Representative (or any other representative appointed by
the holders of a majority in aggregate principal amount of the Second Lien
Indenture Notes then outstanding) becomes a successor agent thereunder.

 

(c)                                  Such purchase of the Priority Lien
Obligations (including unfunded commitments) and any loans provided by any of
the Priority Lien Secured Parties in connection with a DIP Financing shall be
made on a pro rata basis among the Second Lien Purchasers giving notice to the
Priority Lien Agent of their interest to exercise the purchase option hereunder
according to each such Second Lien Purchaser’s portion of the Second Lien Debt
outstanding on the date of purchase or such portion as such Second Lien
Purchasers may otherwise agree among themselves.  Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of the Priority Lien Agent as the Priority Lien Agent may designate in
writing to the Second Lien Purchaser Representative for such purpose.  Interest
shall be calculated to but excluding the Business Day on which such sale occurs
if the amounts so paid by the Second Lien Purchasers to the bank account
designated by

 

27

--------------------------------------------------------------------------------


 

the Priority Lien Agent are received in such bank account prior to 12:00 noon,
New York City time, and interest shall be calculated to and including such
Business Day if the amounts so paid by the Second Lien Purchasers to the bank
account designated by the Priority Lien Agent are received in such bank account
later than 12:00 noon, New York City time.

 

(d)                                 Such sale shall be expressly made without
representation or warranty of any kind by the Priority Lien Secured Parties as
to the Priority Lien Obligations, the Collateral or otherwise and without
recourse to any Priority Lien Secured Party, except that the Priority Lien
Secured Parties shall represent and warrant severally as to the Priority Lien
Obligations (including unfunded commitments) and any loans provided by any of
the Priority Lien Secured Parties in connection with a DIP Financing then owing
to it: (i) that such applicable Priority Lien Secured Party own such Priority
Lien Obligations (including unfunded commitments) and any loans provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing; and
(ii) that such applicable Priority Lien Secured Party has the necessary
corporate or other governing authority to assign such interests.

 

(e)                                  After such sale becomes effective, the
outstanding letters of credit will remain enforceable against the issuers
thereof and will remain secured solely by the cash collateral provided pursuant
to Section 3.06(b)(ii).

 

Section 3.07     Purchase Option for Third Lien Purchasers.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, on or at any time after (i) a Priority Lien Trigger Event has
occurred, (ii) the commencement of an Insolvency or Liquidation or (iii) the
acceleration of the Second Lien Obligations (any such event, a “Third Lien
Purchase Trigger Event”), each of the holders of the Third Lien Debt and each of
their respective designated affiliates (the “Third Lien Purchasers”) will have
the right, at their sole option and election (but will not be obligated), at any
time within sixty (60) days after the occurrence of the Third Lien Purchase
Trigger Event (A) upon prior written notice to the Priority Lien Agent, to
purchase from the Priority Lien Secured Parties both (x) all (but not less than
all) Priority Lien Obligations (including unfunded commitments) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and
(y) if applicable, all loans (and related obligations, including interest, fees
and expenses) provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing that are outstanding on the date of such purchase and
(B) upon prior written notice to the Second Lien Trustee (who shall forward such
notice to the holders of the Second Lien Indenture Notes), to purchase from the
Second lien Secured Parties all (but not less than all) Priority Lien
Obligations.  Promptly following the receipt of such notices described above,
(which notice will identify the Third Lien Purchaser Representative), (i) the
Priority Lien Agent will deliver to the Third Lien Purchaser Representative a
statement of the amount of Priority Lien Debt, other Priority Lien Obligations
(other than any Priority Lien Obligations constituting Excess Priority Lien
Obligations) and DIP Financing provided by any of the Priority Lien Agent or
holder of the Priority Lien Obligations, if any, then outstanding and the amount
of the cash collateral requested by the Priority Lien Agent to be delivered
pursuant to clause (2) of the immediately following paragraph and (ii) the
applicable Second Lien Trustee will deliver to the Third Lien Purchaser
Representative a statement of the amount of outstanding principal on the Second
Lien Notes, the interest rate of the Second Lien Notes, and any Second Lien
Obligations owed to the Second Lien Trustee and Second Lien Collateral Agent. 
The right to purchase provided for in this paragraph will expire unless, within
15 Business Days after the receipt by the Third Lien Purchaser Representative of
such statements from the applicable Priority Lien Agent and Second Lien Trustee,
the Third Lien Purchaser Representative (i) delivers to the applicable Priority
Lien Agent an irrevocable commitment of the Third Lien Purchasers to purchase
all (but not less than all) of the Priority Lien Obligations (including unfunded
commitments) other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations and any loans provided by any of the Priority Lien
Agent or any holder of Priority Lien

 

28

--------------------------------------------------------------------------------


 

Obligations in connection with a DIP Financing and (ii) delivers to the
applicable to the Second Lien Trustee (who shall forward such notice to the
holders of the Second Lien Indenture Notes)an irrevocable commitment of the
Third Lien Purchasers to purchase all (but not less than all) of the Second Lien
Obligations and to otherwise complete the purchase on the terms set forth under
this Section 3.07.

 

(b)                                 On the date specified by the Third Lien
Purchaser Representative (on behalf of the Third Lien Purchasers) in such
irrevocable commitment (which shall not be less than five Business Days, nor
more than 20 Business Days (as such date may be extended by the Third Lien
Purchaser Representative (on behalf of the Third Lien Purchasers) and the
holders of the Second Lien Debt (or their appointed representative), after the
receipt by the applicable Priority Lien Agent and Second Lien Trustee of such
irrevocable commitment), (x) the holders of the Priority Lien Obligations shall
sell to the Third Lien Purchasers all (but not less than all) Priority Lien
Obligations (including unfunded commitments) other than any Priority Lien
Obligations constituting Excess Priority Lien Obligations and any loans provided
by the Priority Lien Collateral Agent or any holder of Priority Lien Obligations
in connection with a DIP Financing that are outstanding on the date of such sale
and (y) the holders of the Second Lien Debt shall sell to the Third Lien
Purchasers all (but not less than all) of the Second Lien Debt and amounts owed
to the Second Lien Trustee and Second Lien Collateral Agent shall be paid to
such Second Lien Trustee and Second Lien Collateral Agent, subject in each case
to any required approval of any court or other regulatory or governmental
authority then in effect, if any, and only if on the date of such sale, (I) the
applicable Priority Lien Agent receives the following:

 

(i)                                     payment, as the purchase price for all
Priority Lien Obligations sold in such sale, of an amount equal to the full
amount of all Priority Lien Obligations (other than outstanding letters of
credit as referred to in the clause (ii) of this Section 3.07(b)) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and
loans provided by any of the Priority Lien Agent or any holder of Priority Lien
Obligations in connection with a DIP Financing then outstanding (including
principal, interest, fees, reasonable attorneys’ fees and legal expenses, but
excluding contingent indemnification Obligations for which no claim or demand
for payment has been made at or prior to such time); provided that in the case
of Obligations in respect of Hedging Obligations that are secured by the
Priority Liens, the Parity Lien Purchasers shall cause the applicable agreements
governing such Hedging Obligations to be assigned and novated or, if such
agreements have been terminated, such purchase price shall include an amount
equal to the sum of any unpaid amounts then due in respect of such Hedging
Obligations, calculated using the market quotation method and after giving
effect to any netting arrangements;

 

(ii)                                  a cash collateral deposit in such amount
as the applicable Priority Lien Agent determines is reasonably necessary to
secure the payment of any outstanding letters of credit constituting Priority
Lien Debt that may become due and payable after such sale (but not in any event
in an amount greater than one hundred five percent (105%) of the amount then
reasonably estimated by the applicable Priority Lien Agent to be the aggregate
outstanding amount of such letters of credit at such time), which cash
collateral shall be (A) held by the applicable Priority Lien Agent as security
solely to reimburse the issuers of such letters of credit that become due and
payable after such sale and any fees and expenses incurred in connection with
such letters of credit and (B) returned to the Second Lien Purchaser
Representative (except as may otherwise be required by applicable law or any
order of any court or other governmental authority) promptly after the
expiration or termination from time to time of all payment contingencies
affecting such letters of credit; and

 

(iii)                               any agreements, documents or instruments
which the applicable Priority Lien Agent may reasonably request pursuant to
which the Third Lien Purchaser Representative

 

29

--------------------------------------------------------------------------------


 

and the Third Lien Purchasers in such sale expressly assume and adopt all of the
Obligations of the applicable Priority Lien Agent and the holders of the
Priority Lien Obligations under the documents providing for the Priority Lien
and in connection with loans provided by the Priority Lien Agent or any holder
of Priority Lien Obligations in connection with a DIP Financing on and after the
date of the purchase and sale and the Third Lien Purchaser Representative (or
any other representative appointed by the holders of a majority in aggregate
principal amount of the Third Lien Obligations owned by the purchasers) becomes
a successor agent thereunder; and

 

(II) the applicable holders of the Second Lien Indenture Notes receive the
following:

 

(i)                                     payment, as the purchase price for all
principal interest and other amounts owing to such holders of the Second Lien
Debt sold in such sale, of an amount equal to the full amount of all Second Lien
Obligations (including principal, interest, fees, reasonable attorneys’ fees and
legal expenses, but excluding contingent indemnification Obligations for which
no claim or demand for payment has been made at or prior to such time as
notified by such holders of the Second Lien Debt (or their appointed
representative) to the Third Lien Purchaser Representative); and

 

(ii)                                  and the payment of Second Lien Obligations
due and owing to the Second Lien Trustee and Second Lien Collateral Agent shall
have been received.

 

(c)                                  The purchase of the Priority Lien
Obligations (including unfunded commitments) and any loans provided by any of
the Priority Lien Collateral Agent or any holder of Priority Lien Obligations in
connection with a DIP Financing shall be made on a pro rata basis among the
Third Lien Purchasers giving notice to the applicable Priority Lien Agent of
their interest to exercise the purchase option under this Agreement according to
each such holder’s portion of the Third Lien Debt owned by the purchasers or as
such Third Lien Purchasers may otherwise agree.  Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of the applicable Priority Lien Agent as the applicable Priority Lien
Agent may designate in writing to the Third Lien Purchaser Representative for
such purpose. Interest shall be calculated to but excluding the Business Day on
which such sale occurs if the amounts so paid by the Third Lien Purchaser
Representative and holders of the Third Lien Debt to the bank account designated
by the applicable Priority Lien Agent are received in such bank account prior to
12:00 noon, New York City time, and interest shall be calculated to and
including such Business Day if the amounts so paid by the Third Lien Purchaser
Representative and holders of the Third Lien Debt to the bank account designated
by the applicable Priority Lien Agent are received in such bank account later
than 12:00 noon, New York City time.

 

(d)                                 The purchase of the Second Lien Obligations
shall be made on a pro rata basis among the Third Lien Purchasers giving notice
to the applicable Second Lien Trustee (who shall forward such notice to the
holders of the Second Lien Debt) or appointed representative of the holders of
the Second Lien Debt of their interest to exercise the purchase option under
this Agreement according to each such holder’s portion of the Third Lien Debt
owned by the purchasers or as such Third Lien Purchasers may otherwise agree. 
Such purchase price shall be remitted by wire transfer in federal funds to such
bank account(s) as the holders of the Second Lien Debt (or their appointed
representative) may designate in writing to the Third Lien Purchaser
Representative for such purpose.  Interest shall be calculated to but excluding
the Business Day on which such sale occurs if the amounts so paid by the Third
Lien Purchaser Representative and holders of the Third Lien Debt to the bank
account(s) designated by the applicable the holders of the Second Lien Debt (or
their appointed representative)are received in such bank account prior to 12:00
noon, New York City time, and interest shall be calculated to and including such
Business Day if the amounts so paid by the Third Lien Purchaser Representative
and holders of the Third Lien Debt to the bank account(s) designated by the
applicable holders of the Second Lien Indenture Notes (or

 

30

--------------------------------------------------------------------------------


 

their appointed representative) are received in such bank account(s) later than
12:00 noon, New York City time.

 

(e)                                  Such sale shall be expressly made without
representation or warranty of any kind by the applicable Priority Lien Agent and
the holders of Priority Lien Obligations as to the Priority Lien Obligations,
the Collateral or otherwise and without recourse to the applicable Priority Lien
Agent and the holders of Priority Lien Obligations, except that the applicable
Priority Lien Agent and the holders of Priority Lien Obligations shall represent
and warrant severally as to the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Agent or any
holder of Priority Lien Obligations in connection with a DIP Financing then
owing to them: (i) that the applicable Priority Lien Agent and such holders of
the Priority Lien Obligations own the Priority Lien Obligations (including
unfunded commitments) and any loans provided by any of the Priority Lien Agent
or any holder of Priority Lien Obligations in connection with a DIP Financing;
and (ii) the applicable Priority Lien Agent and such holders of the Priority
Lien Obligations have the necessary corporate or other governing authority to
assign such interests.

 

(f)                                   Such sale shall be expressly made without
representation or warranty of any kind by the applicable Second Lien Collateral
Agent and the holders of Second Lien Obligations as to the Second Lien
Obligations, the Collateral or otherwise and without recourse to the applicable
Second Lien Collateral Agent and the holders of Second Lien Obligations, except
that the applicable holders of the Second Lien Debt shall be deemed to represent
and warrant severally as to the Second Lien Obligations: (i) that the applicable
holders of the Second Lien Indenture Notes own the Second Lien Obligations and
(ii) the applicable holders of the Second Lien Indenture Notes have the
necessary corporate or other governing authority to assign such interests.

 

(g)                                  After such sale becomes effective, the
outstanding letters of credit will remain enforceable against the issuers
thereof and will be secured solely by the cash collateral provided pursuant to
Section 3.07(b)(ii).

 

(h)                                 In no event shall the Second Lien Collateral
Agent or Second Lien Trustee be required to take any action in connection with
the purchase or sale of the Second Lien Indenture Notes under this
Section 3.07.  The purchases and sales of the Second Lien Obligations shall be
coordinated among the holders of the Second Lien Obligations (or their appointed
representative) and the Third Lien Purchaser Representative.

 

ARTICLE IV
OTHER AGREEMENTS

 

Section 4.01     Release of Liens; Automatic Release of Second Liens and Third
Liens.  (a) Prior to the Discharge of Priority Lien Obligations, each of the
Second Lien Collateral Agent, for itself and on behalf of each other Second Lien
Secured Party, and the Third Lien Collateral Agent, for itself and on behalf of
each other Third Lien Secured Party, agrees that, in the event the Priority Lien
Agent or the requisite Priority Lien Secured Parties under the Priority Lien
Documents release the Priority Lien on any Collateral, each of the Second Lien
and Third Lien on such Collateral shall terminate and be released automatically
and without further action if (i) such release is permitted under the Second
Lien Documents and the Third Lien Documents, as applicable (ii) such release is
effected in connection with the Priority Lien Agent’s foreclosure upon, or other
exercise of rights or remedies with respect to, such Collateral, or (iii) such
release is effected in connection with a sale or other Disposition of any
Collateral (or any portion thereof) under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy

 

31

--------------------------------------------------------------------------------


 

Code if the Priority Lien Agent or the requisite Priority Lien Secured Parties
under the Priority Lien Documents shall have consented to such sale or
Disposition of such Collateral; provided that, in the case of each of clauses
(i), (ii) and (iii), (A) the net proceeds of such Collateral are applied
pursuant to Section 6.01 and (B) the Second Liens and Third Liens on such
Collateral shall attach to (and shall remain subject and subordinate to all
Priority Liens securing Priority Lien Obligations, subject to the Priority Lien
Cap and, in the case of the Third Liens, shall remain subject and subordinate to
(I) all Priority Liens securing Priority Lien Obligations, subject to the
Priority Lien Cap and (II) all Second Liens securing Second Lien Obligations)
any proceeds of a sale, transfer or other Disposition of Collateral not paid to
the Priority Lien Secured Parties or that remain after the Discharge of Priority
Lien Obligations.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Third
Lien Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, agrees that, in the event the Second Lien Collateral Agent or the
requisite Second Lien Secured Parties under the Second Lien Documents release
the Second Lien on any Collateral, the Third Lien on such Collateral shall
terminate and be released automatically and without further action if (i) such
release is permitted under the Third Lien Documents, (ii) such release is
effected in connection with the Second Lien Collateral Agent’s foreclosure upon,
or other exercise of rights or remedies with respect to, such Collateral, or
(iii) such release is effected in connection with a sale or other Disposition of
any Collateral (or any portion thereof) under Section 363 of the Bankruptcy Code
or any other provision of the Bankruptcy Code if the Second Lien Collateral
Agent or the requisite Second Lien Secured Parties under the Second Lien
Documents shall have consented to such sale or Disposition of such Collateral;
provided that, in the case of each of clauses (i), (ii) and (iii), (A) the net
proceeds of such Collateral are applied pursuant to Section 6.01 and (B) the
Third Liens on such Collateral shall attach to (and shall remain subject and
subordinate to all Second Liens securing Second Lien Obligations) any proceeds
of a sale, transfer or other Disposition of Collateral not paid to the Second
Lien Secured Parties or that remain after the Discharge of Second Lien
Obligations.

 

(c)                                  Each of the Second Lien Collateral Agent
and the Third Lien Collateral Agent agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such releases and other instruments as
shall reasonably be requested by the Priority Lien Agent or the Second Lien
Collateral Agent, as applicable, to evidence and confirm any release of
Collateral provided for in this Section 4.01.

 

Section 4.02     Certain Agreements With Respect to Insolvency or Liquidation
Proceedings.  (a) The parties hereto acknowledge that this Agreement is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code and shall
continue in full force and effect, notwithstanding the commencement of any
Insolvency or Liquidation Proceeding by or against Midstates or any subsidiary
of Midstates.  All references in this Agreement to Midstates or any subsidiary
of Midstates or any other Grantor will include such Person or Persons as a
debtor-in-possession and any receiver or trustee for such Person or Persons in
an Insolvency or Liquidation Proceeding.  For the purposes of this Section 4.02,
unless otherwise provided herein, clauses (b) through and including (o) shall be
in full force and effect prior to the Discharge of Priority Lien Obligations and
clauses (p) through and including (cc) shall be in full force and effect
following the Discharge of Priority Lien Obligations but prior to the Discharge
of Second Lien Obligations.

 

(b)                                 If Midstates or any of its subsidiaries
shall become subject to any Insolvency or Liquidation Proceeding and shall, as
debtor(s)-in-possession, or if any receiver or trustee for such Person or
Persons shall, move for approval of financing (“DIP Financing”) to be provided
by one or more lenders (the “DIP Lenders”) under Section 364 of the Bankruptcy
Code or the use of cash collateral under Section 363 of the Bankruptcy Code,
(i) the Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither it nor any other Second Lien
Secured Party and (ii)

 

32

--------------------------------------------------------------------------------


 

the Third Lien Collateral Agent, for itself and on behalf of each other Third
Lien Secured Party, agrees that neither it nor any other Third Lien Secured
Party, will raise any objection, contest or oppose (or join or support any third
party in objecting, contesting or opposing), and each Second Lien Secured Party
and Third Lien Secured Party shall be deemed to have consented to and will waive
any claim such Person may now or hereafter have, to any such financing or to the
Liens on the Collateral securing the same (“DIP Financing Liens”), or to any
use, sale or lease of cash collateral that constitutes Collateral or to any
grant of administrative expense priority or any super-administrative priority
under Section 364 of the Bankruptcy Code, unless (A) the Priority Lien Agent
opposes or objects to such DIP Financing or such DIP Financing Liens or such use
of cash collateral, (B) the maximum principal amount of Indebtedness permitted
under such DIP Financing exceeds the sum of (I) the amount of Priority Lien
Obligations refinanced with the proceeds thereof (not including the amount of
any Excess Priority Lien Obligations) and (II) $50,000,000 or (C) the terms of
such DIP Financing provide for the sale of a substantial part of the Collateral
(other than a sale or disposition pursuant to Section 363 of the Bankruptcy Code
and with respect to which the Second Lien Secured Parties are deemed to have
consented pursuant to Section 4.02(d)) or require the confirmation of a plan of
reorganization containing specific terms or provisions (other than repayment in
cash of such DIP Financing on the effective date thereof).  To the extent such
DIP Financing Liens are senior to, or rank pari passu with, the Priority Liens,
(1) the Second Lien Collateral Agent will, for itself and on behalf of the other
Second Lien Secured Parties, subordinate the Second Liens on the Collateral to
the Priority Liens and to such DIP Financing Liens, so long as the Second Lien
Collateral Agent, on behalf of the Second Lien Secured Parties, retains Liens on
all the Collateral, including proceeds thereof arising after the commencement of
any Insolvency or Liquidation Proceeding, with the same priority relative to the
Priority Liens and the Third Liens as existed prior to the commencement of the
case under the Bankruptcy Code and (2) the Third Lien Collateral Agent will, for
itself and on behalf of the other Third Lien Secured Parties, subordinate the
Third Liens on the Collateral to the Priority Liens, the Second Liens and to
such DIP Financing Liens, so long as the Third Lien Collateral Agent, on behalf
of the Third Lien Secured Parties, retains Liens on all the Collateral,
including proceeds thereof arising after the commencement of any Insolvency or
Liquidation Proceeding, with the same priority relative to the Priority Liens
and the Second Liens as existed prior to the commencement of the case under the
Bankruptcy Code.

 

(c)                                  Prior to the Discharge of Priority Lien
Obligations, without the written consent of the Priority Lien Agent, in its sole
discretion, each of the Second Lien Collateral Agent, for itself and on behalf
of each Second Lien Secured Party and the Third Lien Collateral Agent, for
itself and on behalf of each Third Lien Secured Party, agrees not to propose,
support or enter into any DIP Financing.

 

(d)                                 Each of the Second Lien Collateral Agent,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, agrees that it shall be deemed to have consented to, and shall not object
to, oppose or contest (or join with or support any third party objecting to,
opposing or contesting), a sale or other Disposition, a motion to sell or
Dispose or the bidding procedures for such sale or Disposition of any Collateral
(or any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if (1) the Priority Lien Agent or the requisite
Priority Lien Secured Parties under the Priority Lien Documents shall have
consented to such sale or Disposition, such motion to sell or Dispose or such
bidding procedures for such sale or Disposition of such Collateral, (2) all
Priority Liens, Second Liens and Third Liens will attach to the proceeds of the
sale or Disposition in the same respective priorities as set forth in this
Agreement, (3) Section 6.01 is complied with in connection with such Disposition
or credit bid and (4) each of the Second Lien Collateral Agent, the holders of
Second Lien Obligations, the Third Lien Collateral Agent and the holders of
Third Lien Obligations shall have the right to credit bid all or any portion of
the Collateral so long as the Priority Lien Agent and the holders of the
Priority Lien Obligations receive payment in full in cash of all Priority Lien
Obligations after giving effect thereto.

 

33

--------------------------------------------------------------------------------


 

(e)                                  Each of the Second Lien Collateral Agent,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, waives any claim that it may now or hereafter have against the Priority
Lien Agent or any other Priority Lien Secured Party arising out of any DIP
Financing Liens (that is granted in a manner that is consistent with this
Agreement) or administrative expense priority or super-administrative priority
under Section 364 of the Bankruptcy Code.

 

(f)                                   The Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Secured Party, agrees that
neither the Second Lien Collateral Agent nor any other Second Lien Secured Party
and the Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Agent
nor any other Third Lien Secured Party, will file or prosecute in any Insolvency
or Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (i) any request by the Priority Lien Agent or any other
Priority Lien Secured Party for adequate protection or (ii) any objection by the
Priority Lien Agent or any other Priority Lien Secured Party to any motion,
relief, action or proceeding based on the Priority Lien Agent or Priority Lien
Secured Parties claiming a lack of adequate protection, except that

 

(A)                               the Second Lien Secured Parties may:

 

(I)                                   freely seek and obtain relief granting
adequate protection only in the form of a replacement lien co-extensive in all
respects with, but subordinated (as set forth in Section 2.01) to, and with the
same relative priority to the Priority Liens and the Third Liens as existed
prior to the commencement of the Insolvency or Liquidation Proceeding, all Liens
granted in the Insolvency or Liquidation Proceeding to, or for the benefit of,
the Priority Lien Secured Parties;

 

(II)                              with the prior written consent of the Priority
Lien Agent, may seek and obtain relief granting a superpriority claim
co-extensive in all respect with (but junior to) any such claims granted in the
Insolvency or Liquidation Proceeding to or for the benefit of the holders of the
Priority Lien Obligations and relating to the Collateral; provided, that any
payments or proceeds in respect of such superpriority claim shall be considered
proceeds of Collateral for purposes of Section 3.05; and

 

(III)                         freely seek and obtain any relief upon a motion
for adequate protection (or any comparable relief), without any condition or
restriction whatsoever, at any time after the Discharge of Priority Lien
Obligations; and

 

(B)                               the Third Lien Secured Parties may:

 

(I)                                   freely seek and obtain relief granting
adequate protection only in the form of a replacement lien co-extensive in all
respects with, but subordinated (as set forth in Section 2.01) to, and with the
same relative priority to the Priority Liens and the Second Liens as existed
prior to the commencement of the Insolvency or Liquidation Proceeding, all Liens
granted in the Insolvency or Liquidation Proceeding to, or for the benefit of,
the Priority Lien Secured Parties and the Second Lien Secured Parties,

 

(II)                              with the prior written consent of the Priority
Lien Agent and the Second Lien Collateral Agent, may seek and obtain relief
granting a superpriority claim co-extensive in all respect with (but junior to)
any such claims granted in the Insolvency or

 

34

--------------------------------------------------------------------------------


 

Liquidation Proceeding to or for the benefit of the holders of the Priority Lien
Obligations and the holders of the Second Lien Obligations and relating to the
Collateral; provided, that any payments or proceeds in respect of such
superpriority claim shall be considered proceeds of Collateral for purposes of
Section 3.05; and

 

(III)                         freely seek and obtain any relief upon a motion
for adequate protection (or any comparable relief), without any condition or
restriction whatsoever, at any time after the Discharge of Priority Lien
Obligations and the Discharge of Second Lien Obligations.

 

(g)                                  Each of the Second Lien Collateral Agent,
for itself and on behalf of each of the other of the Second Lien Secured Parties
and the Third Lien Collateral Agent, for itself and on behalf of each of the
other Third Lien Secured Parties, waives any claim it or any such other Second
Lien Secured Party or Third Lien Secured Party, as applicable, may now or
hereafter have against the Priority Lien Agent or any other Priority Lien
Secured Party (or their representatives) arising out of any election by the
Priority Lien Agent or any Priority Lien Secured Parties, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code.

 

(h)                                 The Second Lien Collateral Agent, for itself
and on behalf of each other Second Lien Secured Party, agrees that in any
Insolvency or Liquidation Proceeding, neither the Second Lien Collateral Agent
nor any other Second Lien Secured Party and the Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, agrees that in any
Insolvency or Liquidation Proceeding, neither the Third Lien Collateral Agent
nor any other Third Lien Secured Party, shall support or vote to accept any plan
of reorganization or disclosure statement of Midstates or any other Grantor
unless such plan is either accepted by the Class of Priority Lien Secured
Parties in accordance with Section 1126(c) of the Bankruptcy Code or provides
for the payment in full in cash of all Priority Lien Obligations not
constituting Excess Priority Lien Obligations on the effective date of such plan
of reorganization.  Except as otherwise provided in this clause (h), each of the
Second Lien Secured Parties and the Third Lien Secured Parties shall remain
entitled to vote their claims in any such Insolvency or Liquidation Proceeding.

 

(i)                                     The Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Secured Party, agrees that
neither the Second Lien Collateral Agent nor any other Second Lien Secured Party
and the Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Agent
nor any other Third Lien Secured Party, shall seek relief, pursuant to
Section 362(d) of the Bankruptcy Code or otherwise, from the automatic stay of
Section 362(a) of the Bankruptcy Code or from any other stay in any Insolvency
or Liquidation Proceeding in respect of the Collateral if the Priority Lien
Agent has not received relief from the automatic stay (or it has not been lifted
for the Priority Lien Agent’s benefit) without the prior written consent of the
Priority Lien Agent.

 

(j)                                    The Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Secured Party, agrees that
neither the Second Lien Collateral Agent nor any other Second Lien Secured Party
and the Third Lien Collateral Agent, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Agent
nor any other Third Lien Secured Party, shall oppose or seek to challenge (or
join or support any third party in opposing or seeking to challenge) any claim
by the Priority Lien Agent or any other Priority Lien Secured Party for
allowance (but not payment until the Discharge of the Priority Lien Obligations
has occurred) in any Insolvency or Liquidation Proceeding of Priority Lien
Obligations consisting of post-petition interest, fees or expenses or cash
collateralization of all letters of credit to the extent of the value of the
Priority Liens (it being understood that such value will be determined without
regard to the existence of the Second Liens or the

 

35

--------------------------------------------------------------------------------


 

Third Liens on the Collateral) subject to the Priority Lien Cap.  Neither
Priority Lien Agent nor any other Priority Lien Secured Party shall oppose or
seek to challenge any claim by the Second Lien Collateral Agent, any other
Second Lien Secured Party, the Third Lien Collateral Agent or any other Third
Lien Secured Party for allowance (but not payment until the Discharge of the
Priority Lien Obligations has occurred) in any Insolvency or Liquidation
Proceeding of Second Lien Obligations or Third Lien Obligations, as applicable,
consisting of post-petition interest, fees or expenses to the extent of the
value of the Second Liens or the Third Liens, as applicable, on the Collateral;
provided that if the Priority Lien Agent or any other Priority Lien Secured
Party shall have made any such claim, such claim (i) shall have been approved or
(ii) will be approved contemporaneously with the approval of any such claim by
the Second Lien Collateral Agent or any other Second Lien Secured Party or the
Third Lien Collateral Agent or any other Third Lien Secured Party, as
applicable.

 

(k)                                 Without the express written consent of the
Priority Lien Agent, and subject to the provisions of Section 4.02(j), none of
the Second Lien Collateral Agent, any other Second Lien Secured Party, the Third
Lien Collateral Agent or any other Third Lien Secured Party shall (or shall join
with or support any third party in opposing, objecting to or contesting, as the
case may be), in any Insolvency or Liquidation Proceeding involving any Grantor,
(i) oppose, object to or contest the determination of the extent of any Liens
held by any of Priority Lien Secured Party or the value of any claims of any
such holder under Section 506(a) of the Bankruptcy Code or (ii) oppose, object
to or contest the payment to the Priority Lien Secured Party of interest, fees
or expenses, or to the cash collateralization of letters of credit, under
Section 506(b) of the Bankruptcy Code subject to the Priority Lien Cap.

 

(l)                                     Notwithstanding anything to the contrary
contained herein, if in any Insolvency or Liquidation Proceeding a determination
is made that any Lien encumbering any Collateral is not enforceable for any
reason, then each of the Second Lien Collateral Agent for itself and on behalf
of each other Second Lien Secured Party and the Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, agrees that, any
distribution or recovery they may receive in respect of any such Collateral
shall be segregated and held in trust and forthwith paid over to the Priority
Lien Agent for the benefit of the Priority Lien Secured Parties in the same form
as received without recourse, representation or warranty (other than a
representation of the Second Lien Collateral Agent or the Third Lien Collateral
Agent, as applicable, that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct.  Each of the Second Lien Collateral Agent, for itself and on
behalf of each other Second Lien Secured Party and the Third Lien Collateral
Agent, for itself and on behalf of each other Third Lien Secured Party, hereby
appoints the Priority Lien Agent, and any officer or agent of the Priority Lien
Agent, with full power of substitution, the attorney-in-fact of each Second Lien
Secured Party and Third Lien Secured Party for the limited purpose of carrying
out the provisions of this Section 4.02(l) and taking any action and executing
any instrument that the Priority Lien Agent may deem necessary or advisable to
accomplish the purposes of this Section 4.02(l), which appointment is
irrevocable and coupled with an interest.

 

(m)                             Each of the Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Secured Party and the Third Lien
Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, hereby agrees that the Priority Lien Agent shall have the exclusive right
to credit bid the Priority Lien Obligations subject to the Priority Lien Cap and
further that none of the Second Lien Collateral Agent, any other Second Lien
Secured Party, the Third Lien Collateral Agent or any other Third Lien Secured
Party shall (or shall join with or support any third party in opposing,
objecting to or contesting, as the case may be) oppose, object to or contest
such credit bid by the Priority Lien Agent; provided that (A) Section 6.01 is
complied with in connection with such credit bid and (B) each of the Second Lien
Collateral Agent, the holders of Second Lien Obligations, the Third Lien
Collateral Agent and the holders of Third Lien Obligations shall have the right
to credit bid all or any

 

36

--------------------------------------------------------------------------------


 

portion of the Collateral so long as the Priority Lien Agent and the holders of
the Priority Lien Obligations receive payment in full in cash of all Priority
Lien Obligations after giving effect thereto.

 

(n)                                 Until the expiry of the Second Lien
Standstill Period, in the case of the Second Lien Collateral Agent and the
holders of Second Lien Obligations, and the expiry of the Third Lien First
Standstill Period, in the case of the Third Lien Collateral Agent and the
holders of Third Lien Obligations, without the written consent of the Priority
Lien Agent in its sole discretion, each of the Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Secured Party and the Third Lien
Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, agrees that it will not file an involuntary bankruptcy claim or seek the
appointment of an examiner or a trustee for Midstates or any of its
subsidiaries.

 

(o)                                 Each of the Second Lien Collateral Agent,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, waives any right to assert or enforce any claim under Section 506(c) or
552 of the Bankruptcy Code as against any Priority Lien Secured Party or any of
the Collateral, except as expressly permitted by this Agreement.

 

(p)                                 If Midstates or any of its subsidiaries
shall become subject to any Insolvency or Liquidation Proceeding and shall, as
debtor(s)-in-possession, move for approval of DIP Financing to be provided by
one or more DIP Lenders under Section 364 of the Bankruptcy Code or the use of
cash collateral under Section 363 of the Bankruptcy Code, the Third Lien
Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, agrees that neither it nor any other Third Lien Secured Party will raise
any objection, contest or oppose, and each Third Lien Secured Party will waive
any claim such Person may now or hereafter have, to any such financing or to the
DIP Financing Liens on the Collateral securing the same, or to any use, sale or
lease of cash collateral that constitutes Collateral or to any grant of
administrative expense priority or any super-administrative priority under
Section 364 of the Bankruptcy Code, unless (i) the Second Lien Collateral Agent
or the Second Lien Secured Parties oppose or object to such DIP Financing or
such DIP Financing Liens or such use of cash collateral or (ii) the maximum
principal amount of Indebtedness permitted under such DIP Financing exceeds the
sum of (A) the amount of Second Lien Obligations refinanced with the proceeds
thereof and (B) $50,000,000.  To the extent such DIP Financing Liens are senior
to, or rank pari passu with, the Second Liens, the Third Lien Collateral Agent
will, for itself and on behalf of each other Third Lien Secured Party,
subordinate the Third Liens on the Collateral to the Second Liens and to such
DIP Financing Liens, so long as the Third Lien Collateral Agent, on behalf of
the Third Lien Secured Parties, retains Liens on all the Collateral, including
proceeds thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority relative to the Priority Liens and the Second
Liens as existed prior to the commencement of the case under the Bankruptcy
Code.

 

(q)                                 Without the written consent of the Second
Lien Collateral Agent (acting at the direction of a majority of the aggregate
principal amount of the Second Lien Indenture Notes) in its sole discretion, the
Third Lien Collateral Agent, for itself and on behalf of each Third Lien Secured
Party, agrees not to propose, support or enter into any DIP Financing.

 

(r)                                    The Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, agrees that it
shall be deemed to have consented to, and shall not object to, oppose or contest
(or join with or support any third party objecting to, opposing or contesting),
a sale or other Disposition, a motion to sell or Dispose or the bidding
procedures for such sale or Disposition of any Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code if (1) the Second Lien Collateral Agent or the requisite Second
Lien Secured Parties under the Second Lien Documents shall have consented to
such sale or Disposition, such motion to sell or

 

37

--------------------------------------------------------------------------------


 

Dispose or such bidding procedures for such sale or Disposition of such
Collateral, (2) all Second Liens and Third Liens will attach to the proceeds of
the sale or Disposition in the same respective priorities as set forth in this
Agreement, (3) Section 6.01 is complied with in connection with such Disposition
or credit bid and (4) each of the Third Lien Collateral Agent and the holders of
Third Lien Obligations shall have the right to credit bid all or any portion of
the Collateral so long as the Second Lien Agent and the holders of the Second
Lien Obligations receive payment in full in cash of all Second Lien Obligations
after giving effect thereto.

 

(s)                                   The Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, waives any claim
that it may now or hereafter have against the Second Lien Collateral Agent or
any other Second Lien Secured Party arising out of any DIP Financing Liens
(granted in a manner that is consistent with this Agreement) or administrative
expense priority or super-administrative priority under Section 364 of the
Bankruptcy Code.

 

(t)                                    The Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, agrees that neither
the Third Lien Collateral Agent nor any other Third Lien Secured Party will file
or prosecute in any Insolvency or Liquidation Proceeding any motion for adequate
protection (or any comparable request for relief) based upon their interest in
the Collateral, nor object to, oppose or contest (or join with or support any
third party objecting to, opposing or contesting) (i) any request by the Second
Lien Collateral Agent or any other Second Lien Secured Party for adequate
protection or (ii) any objection by the Second Lien Collateral Agent or any
other Second Lien Secured Party to any motion, relief, action or proceeding
based on the Second Lien Collateral Agent or Second Lien Secured Parties
claiming a lack of adequate protection, except that the Third Lien Secured
Parties may:

 

(A)                               freely seek and obtain relief granting
adequate protection only in the form of a replacement lien co-extensive in all
respects with, but subordinated (as set forth in Section 2.01) to, with the same
relative priority to the Second Liens as existed prior to the commencement of
the Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Second Lien Secured
Parties;

 

(B)                               with the prior written consent of the Second
Lien Collateral Agent, may seek and obtain relief granting a superpriority claim
co-extensive in all respect with (but junior to) any such claims granted in the
Insolvency or Liquidation Proceeding to or for the benefit of the holders of the
Second Lien Obligations and relating to the Collateral; provided, that any
payments or proceeds in respect of such superpriority claim shall be considered
proceeds of Collateral for purposes of Section 3.05; and

 

(C)                               freely seek and obtain any relief upon a
motion for adequate protection (or any comparable relief), without any condition
or restriction whatsoever, at any time after the Discharge of Second Lien
Obligations.

 

(u)                                 The Third Lien Collateral Agent, for itself
and on behalf of each of the other of the Third Lien Secured Parties, waives any
claim the Third Lien Collateral Agent or any such other Third Lien Secured Party
may now or hereafter have against the Second Lien Collateral Agent or any other
Second Lien Secured Party (or their representatives) arising out of any election
by the Second Lien Collateral Agent or any Second Lien Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code.

 

(v)                                 The Third Lien Collateral Agent, for itself
and on behalf of each other Third Lien Secured Party, agrees that in any
Insolvency or Liquidation Proceeding, neither the Third Lien Collateral Agent
nor any other Third Lien Secured Party shall support or vote for any plan of
reorganization or

 

38

--------------------------------------------------------------------------------


 

disclosure statement of Midstates or any other Grantor unless such plan is
either accepted by the Class of Second Lien Secured Parties in accordance with
Section 1126(c) of the Bankruptcy Code or provides for the payment in full in
cash of all Second Lien Obligations (including all post-petition interest, fees
and expenses) on the effective date of such plan of reorganization.  Except as
otherwise provided in this clause (u), the Third Lien Secured Parties shall
remain entitled to vote their claims in any such Insolvency or Liquidation
Proceeding.

 

(w)                               The Third Lien Collateral Agent, for itself
and on behalf of each other Third Lien Secured Party, hereby agrees that until
the Discharge of Second Lien Obligations has occurred, neither Third Lien
Collateral Agent nor any Third Lien Secured Party shall seek relief, pursuant to
Section 362(d) of the Bankruptcy Code or otherwise, from the automatic stay of
Section 362(a) of the Bankruptcy Code or from any other stay in any Insolvency
or Liquidation Proceeding in respect of the Collateral, without the prior
written consent of the Second Lien Collateral Agent.

 

(x)                                 The Third Lien Collateral Agent, for itself
and on behalf of each other Third Lien Secured Party, agrees that neither Third
Lien Collateral Agent nor any other Third Lien Secured Party shall oppose or
seek to challenge any claim by the Second Lien Collateral Agent or any other
Second Lien Secured Party for allowance (but not payment until the Discharge of
the Second Lien Obligations has occurred) in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of the Second Liens (it being understood
that such value will be determined without regard to the existence of the Third
Liens on the Collateral).  Neither Second Lien Collateral Agent nor any other
Second Lien Secured Party shall oppose or seek to challenge any claim by the
Third Lien Collateral Agent or any other Third Lien Secured Party for allowance
(but not payment until the Discharge of the Second Lien Obligations has
occurred) in any Insolvency or Liquidation Proceeding of Third Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Third Liens on the Collateral (it being understood that the value
of the Third Liens will be determined by taking into account the existence of
the Second Liens); provided that if the Second Lien Collateral Agent or any
other Second Lien Secured Party shall have made any such claim, such claim
(i) shall have been approved or (ii) will be approved contemporaneously with the
approval of any such claim by the Third Lien Collateral Agent or any other Third
Lien Secured Party.

 

(y)                                 Without the express written consent of the
Second Lien Collateral Agent and subject to the provisions of Section 4.02(x),
neither Third Lien Collateral Agent nor any other Third Lien Secured Party shall
(or shall join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Second Lien Secured Party or the value of any
claims of any such holder under Section 506(a) of the Bankruptcy Code or
(ii) oppose, object to or contest the payment to the Second Lien Secured Party
of interest, fees or expenses under Section 506(b) of the Bankruptcy Code.

 

(z)                                  Notwithstanding anything to the contrary
contained herein, if in any Insolvency or Liquidation Proceeding a determination
is made that any Lien encumbering any Collateral is not enforceable for any
reason, then the Third Lien Collateral Agent for itself and on behalf of each
other Third Lien Secured Party, agrees that, any distribution or recovery they
may receive in respect of any such Collateral shall be segregated and held in
trust and, following the Discharge of Priority Lien Obligations, forthwith paid
over to the Second Lien Collateral Agent for the benefit of the Second Lien
Secured Parties in the same form as received without recourse, representation or
warranty (other than a representation of the Third Lien Collateral Agent that it
has not otherwise sold, assigned, transferred or pledged any right, title or
interest in and to such distribution or recovery) but with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.  The
Third Lien Collateral

 

39

--------------------------------------------------------------------------------


 

Agent, for itself and on behalf of each other Third Lien Secured Party, hereby
appoints the Second Lien Collateral Agent, and any officer or agent of the
Second Lien Collateral Agent, with full power of substitution, the
attorney-in-fact of each Third Lien Secured Party for the limited purpose of
carrying out the provisions of this Section 4.02(z) and taking any action and
executing any instrument that the Second Lien Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Section 4.02(z), which
appointment is irrevocable and coupled with an interest.

 

(aa)                          The Third Lien Collateral Agent, for itself and on
behalf of each other Third Lien Secured Party, hereby agrees that the Second
Lien Collateral Agent shall have the exclusive right to credit bid the Second
Lien Obligations and further that neither the Third Lien Collateral Agent nor
any other Third Lien Secured Party shall (or shall join with or support any
third party in opposing, objecting to or contesting, as the case may be) oppose,
object to or contest such credit bid by the Second Lien Collateral Agent;
provided that (A) Section 6.01 is complied with in connection with such credit
bid and (B) the Third Lien Collateral Agent or the holders of Third Lien
Obligations shall have the right to credit bid all or any portion of the
Collateral so long as the Second Lien Collateral Agent and the holders of the
Second Lien Obligations receive payment in full in cash of all Second Lien
Obligations after giving effect thereto.

 

(bb)                          Until the expiry of the Second Lien Second
Standstill Period, without the written consent of the Second Lien Collateral
Agent in its sole discretion, the Third Lien Trustee, for itself and on behalf
of each other Third Lien Secured Party, agrees it will not file an involuntary
bankruptcy claim or seek the appointment of an examiner or a trustee for
Midstates or any of its subsidiaries.

 

(cc)                            The Third Lien Collateral Agent, for itself and
on behalf of each other Third Lien Secured Party, waives any right to assert or
enforce any claim under Section 506(c) or 552 of the Bankruptcy Code as against
any Second Lien Secured Party or any of the Collateral, except as expressly
permitted by this Agreement.

 

Section 4.03     Reinstatement.  If any Priority Lien Secured Party is required
in any Insolvency or Liquidation Proceeding or otherwise to turn over or
otherwise pay to the estate of any Grantor any amount (a “Recovery”) for any
reason whatsoever, then the Priority Lien Obligations shall be reinstated to the
extent of such Recovery and the Priority Lien Secured Parties shall be entitled
to a reinstatement of Priority Lien Obligations with respect to all such
recovered amounts.  Each of the Second Lien Collateral Agent, for itself and on
behalf of each other Second Lien Secured Party, and the Third Lien Collateral
Agent, for itself and on behalf of each other Third Lien Secured Party, agrees
that if, at any time, a Second Lien Secured Party or a Third Lien Secured Party,
as applicable, receives notice of any Recovery, and any Priority Lien
Obligations (including any reinstated Priority Lien Obligations) not
constituting Excess Priority Lien Obligations are outstanding, then the Second
Lien Collateral Agent, any other Second Lien Secured Party, the Third Lien
Collateral Agent or any other Third Lien Secured Party, as applicable, shall
promptly pay over to the Priority Lien Agent any payment received by it and then
in its possession or under its control in respect of any Collateral subject to
any Priority Lien securing such Priority Lien Obligations and shall promptly
turn any Collateral subject to any such Priority Lien then held by it over to
the Priority Lien Agent, and the provisions set forth in this Agreement shall be
reinstated as if such payment had not been made.  If this Agreement shall have
been terminated prior to any such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.  Any amounts received by the Second Lien
Collateral Agent, any other Second Lien Secured Party, the Third Lien Collateral
Agent or any other Third Lien Secured Party and then in its possession or under
its control on account of the Second Lien Obligations or Third Lien Obligations,
as applicable, after the termination of this Agreement shall, in the event of a
reinstatement of this Agreement pursuant to this Section 4.03, be held in trust
for and paid over to the Priority Lien Agent for the benefit of the Priority
Lien Secured Parties for application to the reinstated Priority Lien Obligations
(other than

 

40

--------------------------------------------------------------------------------


 

reinstated Priority Lien Obligations constituting Excess Priority Lien
Obligations) until the discharge thereof.  If any Second Lien Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of any Grantor any amount (a “Second Lien
Recovery”) for any reason whatsoever, then the Second Lien Obligations shall be
reinstated to the extent of such Recovery and the Second Lien Secured Parties
shall be entitled to a reinstatement of Second Lien Obligations with respect to
all such recovered amounts.  The Third Lien Collateral Agent, for itself and on
behalf of each other Third Lien Secured Party, agrees that if, at any time, a
Third Lien Secured Party receives notice of any Second Recovery, and any Second
Lien Obligations (including any reinstated Second Lien Obligations) are
outstanding, then the Third Lien Collateral Agent or any other Third Lien
Secured Party, as applicable, shall promptly pay over to the Second Lien
Collateral Agent any payment received by it and then in its possession or under
its control in respect of any Collateral subject to any Second Lien securing
such Second Lien Obligations and shall promptly turn any Collateral subject to
any such Second Lien then held by it over to the Second Lien Collateral Agent,
and the provisions set forth in this Agreement shall be reinstated as if such
payment had not been made.  If this Agreement shall have been terminated prior
to any such Second Lien Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.  Any amounts received by the Third Lien Collateral
Agent or any other Third Lien Secured Party and then in its possession or under
its control on account of the Third Lien Obligations after the termination of
this Agreement shall, in the event of a reinstatement of this Agreement pursuant
to this Section 4.03, be held in trust for and paid over to the Second Lien
Collateral Agent for the benefit of the Second Lien Secured Parties for
application to the reinstated Second Lien Obligations until the discharge
thereof.  This Section 4.03 shall survive termination of this Agreement.

 

Section 4.04     Refinancings.

 

The Priority Lien Obligations, the Second Lien Obligations and the Third Lien
Obligations may be Replaced, by any Priority Substitute Credit Facility, Second
Lien Substitute Facility or Third Lien Substitute Facility, as the case may be,
in each case, without notice to, or the consent of any Secured Party, all
without affecting the Lien priorities provided for herein or the other
provisions hereof; provided, that (i) the Priority Lien Agent, the Second Lien
Collateral Agent and the Third Lien Collateral Agent shall receive on or prior
to incurrence of a Priority Substitute Credit Facility, Second Lien Substitute
Facility or Third Lien Substitute Credit Facility (A) an Officer’s Certificate
from Midstates stating that (I) the incurrence thereof is permitted by each
applicable Secured Debt Document to be incurred and (II) the requirements of
Section 4.06 have been satisfied, and (B) a Priority Confirmation Joinder from
the holders or lenders of any indebtedness that Replaces the Priority Lien
Obligations, the Second Lien Obligations or the Third Lien Obligations (or an
authorized agent, trustee or other representative on their behalf), (ii) the
aggregate outstanding principal amount of the Priority Lien Obligations, after
giving effect to such Priority Substitute Credit Facility, shall not exceed the
Priority Lien Cap and (iii) on or before the date of such incurrence, such
Priority Substitute Credit Facility, Second Lien Substitute Facility or Third
Lien Substitute Facility is designated by Midstates, in an Officer’s Certificate
delivered to the Priority Lien Agent, the Second Lien Collateral Agent and the
Third Lien Collateral Agent, as “Priority Lien Debt”, “Second Lien Debt” or
“Third Lien Debt”, as applicable, for the purposes of the Secured Debt Documents
and this Agreement; provided that no Series of Secured Debt may be designated as
more than one of Priority Lien Debt, Second Lien Debt or Third Lien Debt.

 

41

--------------------------------------------------------------------------------


 

For the avoidance of doubt, the deliveries set forth above shall not be required
(and shall be deemed satisfied) in connection with an issuance of Additional
Third Lien Notes constituting Third Lien Indenture Notes.

 

Each of the then-exiting Priority Lien Agent, the Second Lien Collateral Agent
and the Third Lien Collateral Agent shall be authorized to execute and deliver
such documents and agreements (including amendments or supplements to this
Agreement) as such holders, lenders, agent, trustee or other representative may
reasonably request to give effect to any such Replacement, it being understood
that the Priority Lien Agent, the Second Lien Collateral Agent and the Third
Lien Collateral Agent or (if permitted by the terms of the applicable Secured
Debt Documents) the Grantors, without the consent of any other Secured Party or
(in the case of the Grantors) one or more Secured Debt Representatives, may
amend, supplement, modify or restate this Agreement to the extent necessary or
appropriate to facilitate such amendments or supplements to effect such
Replacement or incurrence all at the expense of the Grantors.  Upon the
consummation of such Replacement or incurrence and the execution and delivery of
the documents and agreements contemplated in the preceding sentence, the holders
or lenders of such indebtedness and any authorized agent, trustee or other
representative thereof shall be entitled to the benefits of this Agreement.

 

Section 4.05     Amendments to Second Lien Documents and Third Lien Documents.

 

(a)                                 Prior to the Discharge of Priority Lien
Obligations, without the prior written consent of the Priority Lien Agent, no
Second Lien Document or Third Lien Document may be amended, supplemented,
restated or otherwise modified and/or refinanced or entered into to the extent
such amendment, supplement, restatement or modification and/or refinancing, or
the terms of any new Second Lien Document or Third Lien Document, as applicable,
would (i) adversely affect the lien priority rights of the Priority Lien Secured
Parties or the rights of the Priority Lien Secured Parties to receive payments
owing pursuant to the Priority Lien Documents, (ii) except as otherwise provided
for in this Agreement, add any Liens securing the Collateral granted under the
Second Lien Security Documents or the Third Lien Security Documents,
(iii) confer any additional rights on the Second Lien Collateral Agent, any
other Second Lien Secured Party, the Third Lien Collateral Agent or any other
Third Lien Secured Party in a manner adverse to the Priority Lien Secured
Parties, (iv) contravene the provisions of this Agreement or the Priority Lien
Documents or (v) modify any Second Lien Document or any Third Lien Document in
any manner that would not have been permitted under the Priority Lien Documents
to have been included in such Second Lien Document or any Third Lien Document if
such Second Lien Document or any Third Lien Document, respectively, was entered
into as of the date of such amendment, supplement, restatement or modification;
and

 

(b)                                 prior to the Discharge of Second Lien
Obligations, without the prior written consent of the Second Lien Collateral
Agent, no Third Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Third Lien Document, as applicable, would (i) adversely affect
the lien priority rights of the Second Lien Secured Parties or the rights of the
Second Lien Secured Parties to receive payments owing pursuant to the Second
Lien Documents, (ii) except as otherwise provided for in this Agreement, add any
Liens securing the Collateral granted under the Third Lien Security Documents,
(iii) confer any additional rights on the Third Lien Collateral Agent or any
other Third Lien Secured Party in a manner adverse to the Second Lien Secured
Parties, (iv) contravene the provisions of this Agreement or the Second Lien
Documents or (v) modify any Third Lien Document in any manner that would not
have been permitted under any Third Lien Document if such Third Lien Document
was entered into as of the date of such amendment, supplement, restatement or
modification.

 

42

--------------------------------------------------------------------------------


 

Section 4.06     Legends.  Each of

 

(a)                                 the Priority Lien Agent acknowledges with
respect to the Priority Credit Agreement and the Priority Lien Security
Documents,

 

(b)                                 the Second Lien Collateral Agent
acknowledges with respect to the Second Lien Indenture and the Second Lien
Security Documents and

 

(c)                                  the Third Lien Collateral Agent
acknowledges with respect to the Third Lien Indenture and the Third Lien
Security Documents, if any, that

 

the Second Lien Indenture, the Third Lien Indenture, the Second Lien Documents
(other than control agreements to which both the Priority Lien Agent and the
Second Lien Collateral Agent are parties), the Third Lien Documents (other than
control agreements to which the Priority Lien Agent or the Second Lien
Collateral Agent, as applicable, and the Third Lien Collateral Agent, are
parties) and each associated Security Document (other than control agreements to
which both the Priority Lien Agent and the Second Lien Collateral Agent are
parties or, in the case of Third Lien Security Documents, other than control
agreements to which the Priority Lien Agent or the Second Lien Collateral Agent,
as applicable, and the Third Lien Collateral Agent are parties) granting any
security interest in the Collateral will contain the appropriate legend set
forth on Annex I.

 

Section 4.07     Second Lien Secured Parties and Third Lien Secured Parties
Rights as Unsecured Creditors; Judgment Lien Creditor.  Both before and during
an Insolvency or Liquidation Proceeding, any of the Second Lien Secured Parties
and the Third Lien Secured Parties may take any actions and exercise any and all
rights that would be available to a holder of unsecured claims; provided,
however, that the Second Lien Secured Parties and the Third Lien Secured Parties
may not take any of the actions prohibited by Section 3.05(a) or clauses
(b) through (f) of Section 4.02 (and in the case of the Third Lien Secured
Parties, clauses (p) through (t) of Section 4.02) or any other provisions in
this Agreement; provided, further, that in the event that any of the Second Lien
Secured Parties or Third Lien Secured Parties becomes a judgment lien creditor
in respect of any Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Second Lien Obligations or the Third Lien
Obligations, as applicable, such judgment lien shall be subject to the terms of
this Agreement for all purposes (including in relation to the Priority Lien
Obligations and the Second Lien Obligations, as applicable) as the Second Liens
and Third Liens, as applicable, are subject to this Agreement.

 

Section 4.08     Postponement of Subrogation.  (a) Each of the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Agent, for itself and on behalf of each
other Third Lien Secured Party, hereby agrees that no payment or distribution to
any Priority Lien Secured Party pursuant to the provisions of this Agreement
shall entitle any Second Lien Secured Party or Third Lien Secured Party to
exercise any rights of subrogation in respect thereof until, in the case of the
Second Lien Secured Parties, the Discharge of Priority Lien Obligations, and in
the case of the Third Lien Secured Parties, the Discharge of Second Lien
Obligations shall have occurred.  Following the Discharge of Priority Lien
Obligations, but subject to the reinstatement as provided in Section 4.03, each
Priority Lien Secured Party will execute such documents, agreements, and
instruments as any Second Lien Secured Party may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the Priority
Lien Obligations resulting from payments or distributions to such Priority Lien
Secured Party by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Priority Lien Secured Party are paid by such Person upon request for
payment thereof.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Third
Lien Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, agrees that no payment or distribution to any Second Lien Secured Party
pursuant to the provisions of this Agreement shall entitle any Third Lien
Secured Party to exercise any rights of subrogation in respect thereof. 
Following the Discharge of Second Lien Obligations, but subject to the
reinstatement as provided in Section 4.03, each Second Lien Secured Party will
execute such documents, agreements, and instruments as any Third Lien Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Second Lien Obligations resulting from payments or
distributions to such Second Lien Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Second Lien Secured Party are paid by
such Person upon request for payment thereof.

 

Section 4.09     Acknowledgment by the Secured Debt Representatives.  Each of
the Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, the Second Lien Collateral Agent, for itself and on behalf of
the other Second Lien Secured Parties, and the Third Lien Collateral Agent, for
itself and on behalf of the other Third Lien Secured Parties, hereby
acknowledges that this Agreement is a material inducement to enter into a
business relationship, that each has relied on this Agreement to enter into the
Priority Credit Agreement, the Second Lien Indenture, the Third Lien Indenture,
as applicable, and all documentation related thereto, and that each will
continue to rely on this Agreement in their related future dealings.

 

ARTICLE V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Section 5.01     General.  (a) Prior to the Discharge of Priority Lien
Obligations, the Priority Lien Agent agrees that if it shall at any time hold a
Priority Lien on any Collateral that can be perfected by the possession or
control of such Collateral or of any Account in which such Collateral is held,
and if such Collateral or any such Account is in fact in the possession or under
the control of the Priority Lien Agent, the Priority Lien Agent will serve as
gratuitous bailee or agent for (i) the Second Lien Collateral Agent for the sole
purpose of perfecting the Second Lien of the Second Lien Collateral Agent on
such Collateral and (ii) the Third Lien Collateral Agent for the sole purpose of
perfecting the Third Lien of the Third Lien Collateral Agent on such
Collateral.  It is agreed that the obligations of the Priority Lien Agent and
the rights of the Second Lien Collateral Agent, the other Second Lien Secured
Parties, the Third Lien Collateral Agent and the other Third Lien Secured
Parties in connection with any such bailment or agency arrangement will be in
all respects subject to the provisions of Article II.  Notwithstanding anything
to the contrary herein, the Priority Lien Agent will be deemed to make no
representation as to the adequacy of the steps taken by it to perfect the Second
Lien or Third Lien on any such Collateral and shall have no responsibility,
duty, obligation or liability to the Second Lien Collateral Agent, any other
Second Lien Secured Party, the Third Lien Collateral Agent or any other Third
Lien Secured Party or any other Person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Second Lien Secured Parties to obtain a perfected Second Lien and the Third
Lien Secured Parties to obtain a perfected Third Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral or any such Account by the Priority Lien Agent.  The Priority
Lien Agent acting pursuant to this Section 5.01 shall not have by reason of the
Priority Lien Security Documents, the Second Lien Security Documents, the Third
Lien Security Documents, this Agreement or any other document or theory, a
fiduciary relationship in respect of any Priority Lien Secured Party, the Second
Lien Collateral Agent, any Second Lien Secured Party, the Third Lien Collateral
Agent or any Third Lien Secured Party.  Subject to Section 4.03, from and after
the Discharge of Priority Lien Obligations, the Priority Lien Agent shall take
all such actions in its power as shall reasonably be requested by the Second
Lien Collateral Agent (at the sole cost and expense of the Grantors) to transfer
possession or control of such Collateral or any such Account (in each case to
the

 

44

--------------------------------------------------------------------------------


 

extent the Second Lien Collateral Agent has a Lien on such Collateral or Account
after giving effect to any prior or concurrent releases of Liens) to the Second
Lien Collateral Agent for the benefit of all Second Lien Secured Parties.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Second
Lien Collateral Agent agrees that if it shall at any time hold a Second Lien on
any Collateral that can be perfected by the possession or control of such
Collateral or of any Account in which such Collateral is held, and if such
Collateral or any such Account is in fact in the possession or under the control
of the Second Lien Collateral Agent, the Second Lien Collateral Agent will serve
as gratuitous bailee or agent for the Third Lien Collateral Agent for the sole
purpose of perfecting the Third Lien of the Third Lien Collateral Agent on such
Collateral.  It is agreed that the obligations of the Second Lien Collateral
Agent and the rights of the Third Lien Collateral Agent and the other Third Lien
Secured Parties in connection with any such bailment or agency arrangement will
be in all respects subject to the provisions of Article II.  Notwithstanding
anything to the contrary herein, the Second Lien Collateral Agent will be deemed
to make no representation as to the adequacy of the steps taken by it to perfect
the Third Lien on any such Collateral and shall have no responsibility, duty,
obligation or liability to the Third Lien Collateral Agent or any other Third
Lien Secured Party or any other Person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Third Lien Secured Parties to obtain a perfected Third Lien in such
Collateral to the extent, if any, that such perfection results from the
possession or control of such Collateral or any such Account by the Second Lien
Collateral Agent.  The Second Lien Collateral Agent acting pursuant to this
Section 5.01 shall not have by reason of the Second Lien Security Documents, the
Third Lien Security Documents, this Agreement or any other document or theory, a
fiduciary relationship in respect of any Second Lien Secured Party, the Third
Lien Collateral Agent or any Third Lien Secured Party.  Subject to Section 4.03,
from and after the Discharge of Second Lien Obligations, the Second Lien
Collateral Agent shall take all such actions in its power as shall reasonably be
requested by the Third Lien Collateral Agent (at the sole cost and expense of
the Grantors) to transfer possession or control of such Collateral or any such
Account (in each case to the extent the Third Lien Collateral Agent has a Lien
on such Collateral or Account after giving effect to any prior or concurrent
releases of Liens) to the Third Lien Collateral Agent for the benefit of all
Third Lien Secured Parties.

 

Section 5.02     Deposit Accounts.  (a) Prior to the Discharge of Priority Lien
Obligations, to the extent that any Account is under the control of the Priority
Lien Agent at any time, the Priority Lien Agent will act as gratuitous bailee or
agent for (i) the Second Lien Collateral Agent for the purpose of perfecting the
Liens of the Second Lien Secured Parties and (ii) the Third Lien Collateral
Agent for the purpose of perfecting the Liens of the Third Lien Secured Parties
in such Accounts and the cash and other assets therein as provided in
Section 3.01 (but will have no duty, responsibility or obligation to the Second
Lien Secured Parties or the Third Lien Secured Parties (including, without
limitation, any duty, responsibility or obligation as to the maintenance of such
control, the effect of such arrangement or the establishment of such perfection)
except as set forth in the last sentence of this Section 5.02(a)).  Unless the
Second Liens on such Collateral shall have been or concurrently are released,
after the occurrence of Discharge of Priority Lien Obligations, the Priority
Lien Agent shall, at the request of the Second Lien Collateral Agent, cooperate
with the Grantors and the Second Lien Collateral Agent (at the expense of the
Grantors) in permitting control of any other Accounts to be transferred to the
Second Lien Collateral Agent (or for other arrangements with respect to each
such Accounts satisfactory to the Second Lien Collateral Agent to be made).

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, to the extent
that any Account is under the control of the Second Lien Collateral Agent at any
time, the Second Lien Collateral Agent will act as gratuitous bailee or agent
for the Third Lien Collateral Agent for the purpose of perfecting the Liens of
the Third Lien Secured Parties

 

45

--------------------------------------------------------------------------------


 

in such Accounts and the cash and other assets therein as provided in
Section 3.01 (but will have no duty, responsibility or obligation to the Third
Lien Secured Parties (including, without limitation, any duty, responsibility or
obligation as to the maintenance of such control, the effect of such arrangement
or the establishment of such perfection) except as set forth in the last
sentence of this Section 5.02(b)).  Unless the Third Liens on such Collateral
shall have been or concurrently are released, after the occurrence of Discharge
of Second Lien Obligations, the Second Lien Collateral Agent shall, at the
request of the Third Lien Collateral Agent, cooperate with the Grantors and the
Third Lien Collateral Agent (at the expense of the Grantors) in permitting
control of any other Accounts to be transferred to the Third Lien Collateral
Agent (or for other arrangements with respect to each such Accounts satisfactory
to the Third Lien Collateral Agent to be made).

 

ARTICLE VI
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

Section 6.01     Application of Proceeds.  (a) Prior to the Discharge of
Priority Lien Obligations, and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, Collateral or Proceeds received in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral will be applied:

 

(i)                                     first, to the payment in full in cash of
all Priority Lien Obligations that are not Excess Priority Lien Obligations,

 

(ii)                                  second, to the payment in full in cash of
all Second Lien Obligations,

 

(iii)                               third, to the payment in full in cash of all
Third Lien Obligations,

 

(iv)                              fourth, to the payment in full in cash of all
Excess Priority Lien Obligations, and

 

(v)                                 fifth, to Midstates or as otherwise required
by applicable law.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, and
regardless of whether an Insolvency or Liquidation Proceeding has been
commenced, Collateral or Proceeds received in connection with the enforcement or
exercise of any rights or remedies with respect to any portion of the Collateral
will be applied:

 

(i)                                     first, to the payment in full of all
Second Lien Obligations,

 

(ii)                                  second, to the payment in full of all
Third Lien Obligations,

 

(iii)                               third, to the payment in full in cash of all
Excess Priority Lien Obligations, and

 

(iv)                              fourth, to Midstates or as otherwise required
by applicable law.

 

Section 6.02     Determination of Amounts.  Whenever a Secured Debt
Representative shall be required, in connection with the exercise of its rights
or the performance of its obligations hereunder, to determine the existence or
amount of any Priority Lien Obligations (or the existence of any commitment to
extend credit that would constitute Priority Lien Obligations), Second Lien
Obligations or Third Lien Obligations, or the existence of any Lien securing any
such obligations, or the Collateral subject to any such Lien, it may request
that such information be furnished to it in writing by the other Secured Debt

 

46

--------------------------------------------------------------------------------


 

Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if a Secured Debt
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Secured Debt Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of
Midstates.  Each Secured Debt Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to Midstates or any
of its subsidiaries, any Secured Party or any other Person as a result of such
determination.

 

ARTICLE VII
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;
CONSENT OF GRANTORS; ETC.

 

Section 7.01     No Reliance; Information.  The Priority Lien Secured Parties,
the Second Lien Secured Parties and the Third Lien Secured Parties shall have no
duty to disclose to any Third Lien Secured Party, Second Lien Secured Party or
to any Priority Lien Secured Party, as the case may be, any information relating
to Midstates or any of the other Grantors, or any other circumstance bearing
upon the risk of non-payment of any of the Priority Lien Obligations, the Second
Lien Obligations or the Third Lien Obligations, as the case may be, that is
known or becomes known to any of them or any of their Affiliates.  In the event
any Priority Lien Secured Party, any Second Lien Secured Party or any Third Lien
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to, any Third Lien Secured Party, any
Second Lien Secured Party or any Priority Lien Secured Party, as the case may
be, it shall be under no obligation (a) to make, and shall not make or be deemed
to have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of the
information so provided, (b) to provide any additional information or to provide
any such information on any subsequent occasion or (c) to undertake any
investigation.

 

Section 7.02     No Warranties or Liability.

 

(a)                                 The Priority Lien Agent, for itself and on
behalf of the other Priority Lien Secured Parties, acknowledges and agrees that,
except for the representations and warranties set forth in Article VIII,
(i) neither the Second Lien Collateral Agent nor any other Second Lien Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon and (ii) neither
the Third Lien Collateral Agent nor any other Third Lien Secured Party has made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Third Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.

 

(b)                                 The Second Lien Collateral Agent, for itself
and on behalf of the other Second Lien Secured Parties, acknowledges and agrees
that, except for the representations and warranties set forth in Article VIII,
(i) neither the Priority Lien Agent nor any other Priority Lien Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Priority Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon and (ii) neither
the Third Lien Collateral Agent nor any other Third Lien Secured Party has made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness,

 

47

--------------------------------------------------------------------------------


 

collectability or enforceability of any of the Third Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.

 

(c)                                  The Third Lien Collateral Agent, for itself
and on behalf of the other Third Lien Secured Parties, acknowledges and agrees
that, except for the representations and warranties set forth in Article VIII,
(i) neither the Priority Lien Agent nor any other Priority Lien Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Priority Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon and (ii) neither
the Second Lien Collateral Agent nor any other Second Lien Secured Party has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.

 

(d)                                 The Priority Lien Agent and the other
Priority Lien Secured Parties shall have no express or implied duty to the
Second Lien Collateral Agent, any other Second Lien Secured Party, the Third
Lien Collateral Agent or any other Third Lien Secured Party, the Second Lien
Collateral Agent and the other Second Lien Secured Parties shall have no express
or implied duty to the Priority Lien Agent, any other Priority Lien Secured
Party, the Third Lien Collateral Agent or any other Third Lien Secured Party,
and the Third Lien Collateral Agent shall have no express or implied duty to the
Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Agent or any other Second Lien Secured Party, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
a default or an event of default under any Priority Lien Document, any Second
Lien Document and any Third Lien Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

 

(e)                                  Each of the Second Lien Collateral Agent,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Agent, for itself and on behalf of each other Third Lien Secured
Party, hereby waives any claim that may be had against the Priority Lien Agent
or any other Priority Lien Secured Party arising out of any actions which the
Priority Lien Agent or such Priority Lien Secured Party takes or omits to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any Collateral, and
actions with respect to the collection of any claim for all or only part of the
Priority Lien Obligations from any account debtor, guarantor or any other party)
in accordance with this Agreement and the Priority Lien Documents or the
valuation, use, protection or release of any security for such Priority Lien
Obligations.  The Third Lien Collateral Agent, for itself and on behalf each
other Third Lien Secured Party, hereby waives any claim that may be had against
the Second Lien Collateral Agent or any other Second Lien Secured Party arising
out of any actions which the Second Lien Collateral Agent or such Second Lien
Secured Party takes or omits to take following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any Collateral, and actions with
respect to the collection of any claim for all or only part of the Second Lien
Obligations from any account debtor, guarantor or any other party) in accordance
with this Agreement and the Second Lien Documents or the valuation, use,
protection or release of any security for such Second Lien Obligations.

 

Section 7.03     Obligations Absolute.  The Lien priorities provided for herein
and the respective rights, interests, agreements and obligations hereunder of
the Priority Lien Agent and the other Priority Lien Secured Parties, the Second
Lien Collateral Agent and the other Second Lien Secured Parties, and

 

48

--------------------------------------------------------------------------------


 

the Third Lien Collateral Agent and the other Third Lien Secured Parties shall
remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Secured Debt Document;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of (including the Replacing of), all or any
portion of the Priority Lien Obligations, it being specifically acknowledged
that a portion of the Priority Lien Obligations consists or may consist of
Indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed;

 

(c)                                  any amendment, waiver or other
modification, whether by course of conduct or otherwise, of any Secured Debt
Document;

 

(d)                                 the securing of any Priority Lien
Obligations, Second Lien Obligations or Third Lien Obligations with any
additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any Priority Lien
Obligations, Second Lien Obligations or Third Lien Obligations;

 

(e)                                  the commencement of any Insolvency or
Liquidation Proceeding in respect of Midstates or any other Grantor; or

 

(f)                                   any other circumstances that otherwise
might constitute a defense available to, or a discharge of, Midstates or any
other Grantor in respect of the Priority Lien Obligations, the Second Lien
Obligations or the Third Lien Obligations.

 

Section 7.04     Grantors Consent.  Each Grantor hereby consents to the
provisions of this Agreement and the intercreditor arrangements provided for
herein and agrees that the obligations of the Grantors under the Secured Debt
Documents will in no way be diminished or otherwise affected by such provisions
or arrangements (except as expressly provided herein).

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

Section 8.01     Representations and Warranties of Each Party.  Each party
hereto represents and warrants to the other parties hereto as follows:

 

(a)                                 Such party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to enter into and perform
its obligations under this Agreement.

 

(b)                                 This Agreement has been duly executed and
delivered by such party.

 

(c)                                  The execution, delivery and performance by
such party of this Agreement (i) do not require any consent or approval of,
registration or filing with or any other action by any Governmental Authority of
which the failure to obtain could reasonably be expected to have a Material
Adverse Effect (as defined in the Priority Credit Agreement), (ii) will not
violate any applicable law or regulation or any order of any Governmental
Authority or any indenture, agreement or other instrument binding upon such
party which could reasonably be expected to have a Material Adverse Effect and
(iii) will not violate the charter, by-laws or other organizational documents of
such party.

 

49

--------------------------------------------------------------------------------


 

Section 8.02     Representations and Warranties of Each Representative.  Each of
the Priority Lien Agent, the Second Lien Collateral Agent and the Third Lien
Collateral Agent represents and warrants to the other parties hereto that it has
been directed under the Priority Credit Agreement, the Second Lien Indenture and
the Third Lien Indenture, as the case may be, to enter into this Agreement.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01     Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)                                 if to the Original Priority Lien Agent, to
it at:

 

303 Peachtree Street

25 Floor

Mail Code 7662

Atlanta, Georgia 30308

Attn: Doug Weltz, Agency Services

Phone: (404) 813-5156

Fax: (404) 495-2170

Agency.services@suntrust.com

 

(b)                                 if to the Original Second Lien Collateral
Agent, to it at:

 

Wilmington Trust, National Association

15950 N. Dallas Parkway, Suite 550

Dallas, TX 75248

Attention: Midstates Petroleum Administrator

Fax: (888) 316 6238

Email: sgoffinet@wilmingtontrust.com

 

(c)                                  if to the Original Third Lien Collateral
Agent, to it at:

 

Wilmington Trust, National Association

15950 N. Dallas Parkway, Suite 550

Dallas, TX 75248

Attention: Midstates Petroleum Administrator

Fax: (888) 316 6238

Email sgoffinet@wilmingtontrust.com

 

(d)                                 if to any other Secured Debt Representative,
to such address as specified in the Priority Confirmation Joinder.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a business day) and on the next business day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five business days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed

 

50

--------------------------------------------------------------------------------


 

(properly addressed) to such party as provided in this Section 9.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01. As agreed to in writing among Midstates, the
other Grantors the Priority Lien Agent, the Second Lien Collateral Agent and the
Third Lien Collateral Agent from time to time, notices and other communications
may also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

 

Section 9.02     Waivers; Amendment.  (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by each Secured Debt
Representative; provided, however, that this Agreement may be amended from time
to time as provided in Section 4.04.  Any amendment of this Agreement that is
proposed to be effected without the consent of a Secured Debt Representative as
permitted by the proviso to the preceding sentence shall be submitted to such
Secured Debt Representative for its review at least 5 business days prior to the
proposed effectiveness of such amendment.  Notwithstanding the foregoing, none
of the Grantors shall have the right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except solely to the
extent such amendment, modification or waiver has the effect of limiting the
ability to incur Priority Lien Debt, Second Lien Debt or Third Lien Debt that
the Grantors would otherwise be permitted to incur under each of the Priority
Lien Documents, the Second Lien Documents and the Third Lien Documents or the
ability of the Grantors to incur DIP Financing.

 

Section 9.03     Actions Upon Breach; Specific Performance.  (a) (i) Prior to
the Discharge of Priority Lien Obligations, if any Second Lien Secured Party or
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Priority Lien Agent, may interpose as a
defense or dilatory plea the making of this Agreement, and any Priority Lien
Secured Party may intervene and interpose such defense or plea in its or their
name or in the name of such Grantor and (ii) following the Discharge of Priority
Lien Obligations but prior to the Discharge of Second Lien Obligations, if any
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Second Lien Collateral Agent, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Second Lien Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Grantor.

 

(b)                                 (i) Prior to the Discharge of Priority Lien
Obligations, should any Second Lien Secured Party or Third Lien Secured Party,
contrary to this Agreement, in any way take, attempt to or threaten to take any
action with respect to the Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement), or take any other action in
violation of this Agreement or fail to take any action required by this
Agreement, the Priority Lien Agent or any other Priority Lien Secured Party (in
its own name or in the name of the relevant Grantor) or the relevant Grantor,
with the prior written consent of the Priority Lien Agent, (A) may obtain relief
against such Second Lien Secured Party

 

51

--------------------------------------------------------------------------------


 

or Third Lien Secured Party, as applicable, by injunction, specific performance
and/or other appropriate equitable relief, it being understood and agreed by
each of the Second Lien Collateral Agent on behalf of each Second Lien Secured
Party and the Third Lien Collateral Agent on behalf of each Third Lien Secured
Party that (I) the Priority Lien Secured Parties’ damages from its actions may
at that time be difficult to ascertain and may be irreparable, and (II) each
Second Lien Secured Party and Third Lien Secured Party waives any defense that
the Grantors and/or the Priority Lien Secured Parties cannot demonstrate damage
and/or be made whole by the awarding of damages, and (B) shall be entitled to
damages, as well as reimbursement for all reasonable and documented costs and
expenses incurred in connection with any action to enforce the provisions of
this Agreement and (ii) following the Discharge of Priority Lien Obligations but
prior to the Discharge of Second Lien Obligations, should any Third Lien Secured
Party, contrary to this Agreement, in any way take, attempt to or threaten to
take any action with respect to the Collateral (including any attempt to realize
upon or enforce any remedy with respect to this Agreement), or take any other
action in violation of this Agreement or fail to take any action required by
this Agreement, the Second Lien Collateral Agent or any other Second Lien
Secured Party (in its own name or in the name of the relevant Grantor) or the
relevant Grantor, with the prior written consent of the Second Lien Collateral
Agent, (A) may obtain relief against such Third Lien Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Third Lien Collateral Agent on behalf of each
Third Lien Secured Party that (I) the Second Lien Secured Parties damages from
its actions may at that time be difficult to ascertain and may be irreparable,
and (II) each Third Lien Secured Party waives any defense that the Grantors
and/or the Second Lien Secured Parties cannot demonstrate damage and/or be made
whole by the awarding of damages, and (B) shall be entitled to damages, as well
as reimbursement for all reasonable and documented costs and expenses incurred
in connection with any action to enforce the provisions of this Agreement.

 

Section 9.04     Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. 
Notwithstanding the foregoing, the Grantors shall be third party beneficiaries
of the last sentence of Section 9.02(b).

 

Section 9.05     Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

Section 9.06     Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

Section 9.07     Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.08     Governing Law; Jurisdiction; Consent to Service of Process. 
(a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

52

--------------------------------------------------------------------------------


 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 9.08.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 9.09                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 9.10                             Headings.  Article, Section and Annex
headings used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.11                             Conflicts.  In the event of any
conflict or inconsistency between the provisions of this Agreement and the
provisions of any Secured Debt Documents, the provisions of this Agreement shall
control.

 

Section 9.12                             Provisions Solely to Define Relative
Rights.  The provisions of this Agreement are and are intended solely for the
purpose of defining the distinct and separate relative rights of the Priority
Lien Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties.  None of Midstates, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder, except as expressly provided in
this Agreement (provided that nothing in this Agreement is intended to or will
amend, waive or otherwise modify the provisions of the Priority Lien Documents,
the Second Lien Documents or the Third Lien Documents, as applicable), and
except as expressly provided in this Agreement neither Midstates nor any other
Grantor may rely on the terms hereof.  Nothing in this Agreement is intended to
or shall impair the obligations of Midstates or any other Grantor, which are

 

53

--------------------------------------------------------------------------------


 

absolute and unconditional, to pay the Obligations under the Secured Debt
Documents as and when the same shall become due and payable in accordance with
their terms.  Notwithstanding anything to the contrary herein or in any Secured
Debt Document, the Grantors shall not be required to act or refrain from acting
pursuant to this Agreement, any Priority Lien Document, any Second Lien Document
or any Third Lien Document with respect to any Collateral in any manner that
would cause a default under any Priority Lien Document.

 

Section 9.13                             Certain Terms Concerning the Second
Lien Collateral Agent and the Third Lien Collateral Agent.  (a) The Second Lien
Collateral Agent is executing and delivering this Agreement solely in its
capacity as such and pursuant to direction set forth in the Second Lien
Indenture; and in so doing, the Second Lien Collateral Agent shall not be
responsible for the terms or sufficiency of this Agreement for any purpose.  The
Second Lien Collateral Agent shall have no duties or obligations under or
pursuant to this Agreement other than such duties and obligations as may be
expressly set forth in this Agreement as duties and obligations on its part to
be performed or observed.  In entering into this Agreement, or in taking (or
forbearing from) any action under or pursuant to the Agreement, the Second Lien
Collateral Agent shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the Second Lien Indenture
and the other Second Lien Documents (including without limitation Article 7 of
the Second Lien Indenture and Section 7(m) of the Second Lien Security
Agreement).

 

(b)                                 The Third Lien Collateral Agent is executing
and delivering this Agreement solely in its capacity as such and pursuant to
direction set forth in the Third Lien Indenture; and in so doing, the Third Lien
Collateral Agent shall not be responsible for the terms or sufficiency of this
Agreement for any purpose.  The Third Lien Collateral Agent shall have no duties
or obligations under or pursuant to this Agreement other than such duties and
obligations as may be expressly set forth in this Agreement as duties and
obligations on its part to be performed or observed.  In entering into this
Agreement, or in taking (or forbearing from) any action under or pursuant to the
Agreement, the Third Lien Collateral Agent shall have and be protected by all of
the rights, immunities, indemnities and other protections granted to it under
the Third Lien Indenture and the Third Lien Documents (including without
limitation Article 7 of the Second Lien Indenture and Section 7(m) of the Second
Lien Security Agreement.

 

Section 9.14                             Certain Terms Concerning the Priority
Lien Agent, the Second Lien Collateral Agent and the Third Lien Collateral
Agent.  None of the Priority Lien Agent, the Second Lien Collateral Agent or the
Third Lien Collateral Agent shall have any liability or responsibility for the
actions or omissions of any other Secured Party, or for any other Secured
Party’s compliance with (or failure to comply with) the terms of this
Agreement.  None of the Priority Lien Agent, the Second Lien Collateral Agent or
the Third Lien Collateral Agent shall have individual liability to any Person if
it shall mistakenly pay over or distribute to any Secured Party (or Midstates or
any other Grantor) any amounts in violation of the terms of this Agreement, so
long as the Priority Lien Agent, the Second Lien Collateral Agent or the Third
Lien Collateral Agent, as the case may be, is acting in good faith.  Each party
hereto hereby acknowledges and agrees that each of the Priority Lien Agent, the
Second Lien Collateral Agent and the Third Lien Collateral Agent is entering
into this Agreement solely in its capacity under the Priority Lien Documents,
the Second Lien Documents and the Third Lien Documents, respectively, and not in
its individual capacity.  (a) The Priority Lien Agent shall not be deemed to owe
any fiduciary duty to (i) the Second Lien Collateral Agent or any other Second
Lien Secured Party or (ii) the Third Lien Collateral Agent or any other Third
Lien Representative or any other Third Lien Secured Party; (b) the Second Lien
Collateral Agent shall not be deemed to owe any fiduciary duty to (i) the
Priority Lien Agent or any other Priority Lien Secured Party or (ii) the Third
Lien Collateral Agent or any other Third Lien Representative or any other Third
Lien Secured Party; and (c) the Third Lien Collateral Agent shall not be deemed
to

 

54

--------------------------------------------------------------------------------


 

owe any fiduciary duty to (i) the Priority Lien Agent or any other Priority Lien
Secured Party or (ii) the Second Lien Collateral Agent or any other Second Lien
Secured Party.

 

Section 9.15                             Authorization of Secured Agents.  By
accepting the benefits of this Agreement and the other Priority Lien Security
Documents, each Priority Lien Secured Party authorizes the Priority Lien Agent
to enter into this Agreement and to act on its behalf as collateral agent
hereunder and in connection herewith.  By accepting the benefits of this
Agreement and the other Second Lien Security Documents, each Second Lien Secured
Party authorizes the Second Lien Collateral Agent to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection
herewith.  By accepting the benefits of this Agreement and the other Third Lien
Security Documents, each Third Lien Secured Party authorizes the Third Lien
Collateral Agent to enter into this Agreement and to act on its behalf as
collateral agent hereunder and in connection herewith.

 

Section 9.16                             Further Assurances.  Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Party, the Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, the Third Lien Collateral Agent, for itself and on
behalf of the other Third Lien Secured Parties, and each Grantor party hereto,
for itself and on behalf of its subsidiaries, agrees that it will execute, or
will cause to be executed, any and all further documents, agreements and
instruments, and take all such further actions, as may be required under any
applicable law, or which the Priority Lien Agent, the Second Lien Collateral
Agent or the Third Lien Collateral Agent may reasonably request, to effectuate
the terms of this Agreement, including the relative Lien priorities provided for
herein.

 

Section 9.17                             Relationship of Secured Parties. 
Nothing set forth herein shall create or evidence a joint venture, partnership
or an agency or fiduciary relationship among the Secured Parties.  None of the
Secured Parties nor any of their respective directors, officers, agents or
employees shall be responsible to any other Secured Party or to any other Person
for any Grantor’s solvency, financial condition or ability to repay the Priority
Lien Obligations, the Second Lien Obligations or the Third Lien Obligations, or
for statements of any Grantor, oral or written, or for the validity, sufficiency
or enforceability of the Priority Lien Documents, the Second Lien Documents or
the Third Lien Documents, or any security interests granted by any Grantor to
any Secured Party in connection therewith.  Each Secured Party has entered into
its respective financing agreements with the Grantors based upon its own
independent investigation, and none of the Priority Lien Agent, the Second Lien
Collateral Agent or the Third Lien Collateral Agent makes any warranty or
representation to the other Secured Debt Representatives or the Secured Parties
for which it acts as agent nor does it rely upon any representation of the other
agents or the Secured Parties for which it acts as agent with respect to matters
identified or referred to in this Agreement.

 

[SIGNATURES BEGIN NEXT PAGE]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SUNTRUST BANK, as Priority Lien Agent

 

 

 

 

 

By:

/s/ Shannon Juhan

 

Name:

Shannon Juhan

 

Title:

Director

 

Signature Page
Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Agent

 

 

 

 

 

By:

/s/ Shawn Goffinet

 

Name:

Shawn Goffinet

 

Title:

Assistant Vice President

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Third Lien Collateral Agent

 

 

 

 

 

By:

/s/ Shawn Goffinet

 

Name:

Shawn Goffinet

 

Title:

Assistant Vice President

 

Signature Page
Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

 

 

By:

/s/ Nelson M. Haight

 

Name:

Nelson M. Haight

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, LLC.

 

 

 

 

 

By:

/s/ Nelson M. Haight

 

Name:

Nelson M. Haight

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page
Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Provision for the Second Lien Indenture, the Second Lien Documents, the Third
Lien Indenture and the Third Lien Documents

 

Reference is made to the Intercreditor Agreement, dated as of May 21, 2015,
between SUNTRUST BANK, as Priority Lien Agent (as defined therein), and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Agent (as
defined therein) (the “Intercreditor Agreement”).  Each holder of Third Lien
Obligations, by its acceptance of such Third Lien Obligations i) consents to the
subordination of Liens provided for in the Intercreditor Agreement, ii) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement and iii) authorizes and instructs the
[Second/Third] Lien Collateral Agent on behalf of each [Second/Third] Lien
Secured Party (as defined therein) to enter into the Intercreditor Agreement as
[Second/Third] Lien Collateral Agent on behalf of such [Second/Third] Lien
Secured Parties.  The foregoing provisions are intended as an inducement to the
lenders under the Priority Credit Agreement to extend credit to Midstates LLC
and such lenders are intended third party beneficiaries of such provisions and
the provisions of the Intercreditor Agreement.

 

Provision for all Priority Lien Security Documents, Second Lien Security
Documents, and Third Lien Security Documents that Grant a Security Interest in
Collateral

 

Reference is made to the Intercreditor Agreement, dated as of May 21, 2015,
between SUNTRUST BANK, as Priority Lien Agent (as defined therein), and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Agent (as
defined therein) (the “Intercreditor Agreement”).  Each Person that is secured
hereunder, by accepting the benefits of the security provided hereby,
[(i) consents (or is deemed to consent), to the subordination of Liens provided
for in the Intercreditor Agreement,](1) [(i)][(ii)] agrees (or is deemed to
agree) that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement, [(ii)][(iii)] authorizes (or is
deemed to authorize) the [Priority Lien Agent] [Second Lien Collateral Agent]
[Third Lien Collateral Agent] on behalf of such Person to enter into, and
perform under, the Intercreditor Agreement and [(iii)][(iv)] acknowledges (or is
deemed to acknowledge) that a copy of the Intercreditor Agreement was delivered,
or made available, to such Person.

 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement).  In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

--------------------------------------------------------------------------------

(1)  This bracketed language would not apply to the Priority Lien Security
Documents.

 

Annex I - 1

--------------------------------------------------------------------------------


 

EXHIBIT A
to Intercreditor Agreement

 

[FORM OF]
PRIORITY CONFIRMATION JOINDER

 

Reference is made to the Intercreditor Agreement, dated as of May 21, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between SUNTRUST BANK, as
Priority Lien Agent for the Priority Lien Secured Parties (as defined therein),
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Agent for
the Second Lien Secured Parties (as defined therein).

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement.  This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [(a)][(b)][(c)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being Third Lien Obligations under the Intercreditor Agreement.

 

1.  Joinder.  The undersigned, [                              ], a
[                              ], (the “New Representative”) as [trustee]
[collateral trustee] [administrative agent] [collateral agent] under that
certain [describe applicable indenture, credit agreement or other document
governing the Additional Second or Third Lien Obligations hereby:

 

(a)                                 represents that the New Representative has
been authorized to become a party to the Intercreditor Agreement on behalf of
the [Priority Lien Secured Parties under a Priority Substitute Credit Facility]
[Second Lien Secured Parties under the Second Lien Substitute Facility] [Third
Lien Secured Parties under the Third Lien Indenture as [a Priority Lien Agent
under a Priority Substitute Credit Facility] [a Second Lien Collateral Agent
under a Second Lien Substitute Facility] [a Third Lien Collateral Agent under a
Third Lien Substitute Facility] [Secured Debt Representative] [Third Lien
Representative] under the Intercreditor Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof; and

 

(b)                                 agrees that its address for receiving
notices pursuant to the Intercreditor Agreement shall be as follows:

 

[Address];

 

2.                                      Priority Confirmation.

 

[Option A: to be used if additional debt constitutes Priority Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as [Administrative Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Priority Lien
Obligations under the Intercreditor Agreement, that the New Representative is
bound by the provisions of the Intercreditor Agreement, including the provisions
relating to the ranking of Priority Liens. [or]

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

[Option B: to be used if additional debt constitutes Second Lien Debt] The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Second Lien Debt that constitutes Second Lien
Substitute Facility for which the undersigned is acting as Second Lien
Collateral Agent hereby agrees, for the benefit of all Secured Parties and each
future Secured Debt Representative, and as a condition to being treated as
Secured Debt under the Intercreditor Agreement, that:

 

(a)                                 all Second Lien Obligations will be and are
secured equally and ratably by all Second Liens at any time granted by Midstates
or any other Grantor to secure any Obligations in respect of the Second Lien
Debt, whether or not upon property otherwise constituting Collateral for the
Second Lien Debt, and that all such Second Liens will be enforceable by the
Second Lien Collateral Agent with respect to the Second Lien Debt for the
benefit of all Second Lien Secured Parties equally and ratably;

 

(b)                                 the New Representative and each holder of
Obligations in respect of the Second Lien Debt for which the undersigned is
acting are bound by the provisions of the Intercreditor Agreement, including the
provisions relating to the ranking of Priority Liens, Second Liens and Third
Liens and the order of application of proceeds from enforcement of Priority
Liens, Second Liens and Third Liens; and

 

(c)                                  the New Representative and each holder of
Obligations in respect of the Second Lien Debt for which the undersigned is
acting appoints the Second Lien Collateral Agent and consents to the terms of
the Intercreditor Agreement and the performance by the Second Lien Collateral
Agent of, and directs the Second Lien Collateral Agent to perform, its
obligations under the Intercreditor Agreement and the Second Lien Security
Agreement, together with all such powers as are reasonably incidental thereto.
[or]

 

[Option C: to be used if additional debt constitutes a Series of Third Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt [that constitutes Third
Lien Substitute Facility] for which the undersigned is acting as [Third Lien
Representative][Third Lien Collateral Agent] hereby agrees, for the benefit of
all Secured Parties and each future Secured Debt Representative, and as a
condition to being treated as Secured Debt under the Intercreditor Agreement,
that:

 

(a)                                 all Third Lien Obligations will be and are
secured equally and ratably by all Third Liens at any time granted by Midstates
or any other Grantor to secure any Obligations in respect of such Series of
Third Lien Debt, whether or not upon property otherwise constituting Collateral
for such Series of Third Lien Debt, and that all such Third Liens will be
enforceable by the Third Lien Collateral Agent with respect to such Series of
Third Lien Debt for the benefit of all Third Lien Secured Parties equally and
ratably;

 

(b)                                 the New Representative and each holder of
Obligations in respect of the Series of Third Lien Debt for which the
undersigned is acting as [Third Lien Representative] [Third Lien Collateral
Agent] are bound by the provisions of the Intercreditor Agreement, including the
provisions relating to the ranking of Priority Liens, Second Liens and Third
Liens and the order of application of proceeds from enforcement of Priority
Liens, Second Liens and Third Liens; and

 

3.                                      Full Force and Effect of Intercreditor
Agreement.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

4.                                      Governing Law and Miscellaneous
Provisions.  The provisions of Article IX of the Intercreditor Agreement will
apply with like effect to this Priority Confirmation Joinder.

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

5.                                      Expenses.  Midstates agree to reimburse
each Secured Debt Representative for its reasonable out of pocket expenses in
connection with this Priority Confirmation Joinder, including the reasonable
fees, other charges and disbursements of counsel.

 

Exhibit A - 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[                            , 20        ].

 

 

[insert name of New Representative]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

 

 

 

as Priority Lien Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Second Lien Collateral Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Second Lien Collateral Agent for the
New Representative and the holders of the Obligations represented thereby]:

 

 

 

 

as Second Lien Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[The Third Lien Collateral Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Third Lien Collateral Agent for the
New Representative and the holders of the Obligations represented thereby]:

 

 

 

 

as Third Lien Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - 4

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to by:

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MIDSTATES PETROLEUM COMPANY, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - 5

--------------------------------------------------------------------------------


 

EXHIBIT B
to Intercreditor Agreement

 

SECURITY DOCUMENTS

 

PART A.

 

List of Priority Lien Security Documents

 

1.                                      Second Amended and Restated Pledge and
Security Agreement dated as of June 8, 2012 among Midstates, each of the other
Grantors party thereto, and the Priority Lien Agent as Administrative Agent for
the Priority Lien Secured Parties.

 

2.                                      Each mortgage and deed of trust entered
into after the date hereof, executed and delivered by Midstates or any other
Grantor creating (or purporting to create) a Lien upon Collateral in favor of
the Priority Lien Agent, to secure the Priority Lien Obligations, except to the
extent released by the Priority Lien Agent in accordance with this Agreement and
the Priority Lien Security Documents.

 

3.                                      Each UCC Financing Statement filed in
connection with the documents listed in items 1 and 2 of this Part A.

 

4.                                      Each deposit account control agreement
and securities account control agreement entered into after the date hereof
among Midstates or any other Grantor, the Priority Lien Agent, the Second Lien
Collateral Agent and the applicable depositary bank or securities intermediary.

 

PART B.

 

List of Second Lien Security Documents

 

1.                                      Each mortgage and deed of trust entered
into after the date hereof, executed and delivered by Midstates or any other
Grantor creating (or purporting to create) a Lien upon Collateral in favor of
the Second Lien Collateral Agent, to secure the Second Lien Obligations, except
to the extent released by the Second Lien Collateral Agent in accordance with
this Agreement and the Second Lien Security Documents.

 

2.                                      Each UCC Financing Statement filed in
connection with the documents listed in items 1 and 2 of this Part B.

 

3.                                      Each deposit account control agreement
and securities account control agreement entered into after the date hereof
among Midstates or any other Grantor, the Priority Lien Agent, the Second Lien
Collateral Agent and the applicable depositary bank or securities intermediary.

 

PART C.

 

List of Third Lien Security Documents

 

1.                                      Each mortgage and deed of trust entered
into after the date hereof, executed and delivered by Midstates or any other
Grantor creating (or purporting to create) a Lien upon Collateral in favor of
the Third Lien Collateral Agent, to secure the Third Lien Obligations, except to
the extent

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

released by the Third Lien Collateral Agent in accordance with this Agreement
and the Third Lien Security Documents.

 

2.                                      Each UCC Financing Statement filed in
connection with the documents listed in items 1 and 2 of this Part C.

 

3.                                      Each deposit account control agreement
and securities account control agreement entered into after the date hereof
among Midstates or any other Grantor, the Priority Lien Agent, the Second Lien
Collateral Agent, the Third Lien Collateral Agent and the applicable depositary
bank or securities intermediary.

 

--------------------------------------------------------------------------------